Exhibit 10.1
 
 
$2,500,000
 
REVOLVING LOAN AGREEMENT


 


 
VIGGLE INC.,
 
as Borrower
 
and
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Lender


 


 
DATE OF AGREEMENT:  January 31, 2014


 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


      Page Article I DEFINITIONS 1  
Section 1.1
Defined Terms
1
 
Section 1.2
Other Definitional Provisions
13
 
Section 1.3
Times of Day
14
 
Section 1.4
Currency
14
Article II LOANS 14  
Section 2.1
Revolving Loans; Requests for Advances
14
 
Section 2.2
Conversions and Continuations of Borrowings
14
 
Section 2.3
Minimum Amounts
15
 
Section 2.4
Funding
15
 
Section 2.5
Interest; Payment of Interest
15
 
Section 2.6
Note
16
 
Section 2.7
Maturity Date; Payment of Obligations
17
 
Section 2.8
Payments; Voluntary and Mandatory Prepayments; Breakage
17
 
Section 2.9
Lending Office
19
 
Section 2.10
Ranking of Loans, Scope of Recourse; Security
19
 
Section 2.11
Use of Proceeds
20
 
Section 2.12
Computation of Interest and Fees
20
 
Section 2.13
Taxes
20
 
Section 2.14
Absolute Liability of Borrower
22
 
Section 2.15
Fees
22
Article III REPRESENTATIONS AND WARRANTIES 22  
Section 3.1
Organization, Power and Authority
22
 
Section 3.2
Company Action
22
 
Section 3.3
Legal Right
23
 
Section 3.4
No Conflicts or Consents; Compliance with Legal Requirements
23
 
Section 3.5
Enforceable Obligations
23
 
Section 3.6
Priority of Liens
23
 
Section 3.7
Financial Statements
23
 
Section 3.8
No Untrue Statement; Absence of Undisclosed Liabilities
23
 
Section 3.9
No Litigation
24
 
Section 3.10
Taxes
24
 
Section 3.11
Chief Executive Office; Records
24
 
Section 3.12
Compliance with Legal Requirements
24
 
Section 3.13
Anti-money Laundering
24
 
Section 3.14
Foreign Trade Regulations
25
 
Section 3.15
Solvency
25
 
Section 3.16
No Setoff
25

 
 
i

--------------------------------------------------------------------------------

 
 

  Article IV AFFIRMATIVE COVENANTS 25  
Section 4.1
Reports and Notices; Access
25
 
Section 4.2
Insurance
26
 
Section 4.3
Payment of Taxes
26
 
Section 4.4
Maintenance of Existence and Rights; Ownership
26
 
Section 4.5
Notices
26
 
Section 4.6
Compliance with Law
27
 
Section 4.7
Authorizations and Approvals
27
 
Section 4.8
Listing
27
 
Section 4.9
Collection Account
27
 
Section 4.10
Agreement to Deliver Additional Security Documents
27
  Article V NEGATIVE COVENANTS 28  
Section 5.1
Indebtedness
28
 
Section 5.2
Liens
28
 
Section 5.3
Restricted Payments
28
 
Section 5.4
Mergers or Dispositions
28
 
Section 5.5
Constituent Instruments
28
 
Section 5.6
Sale and Leaseback Transactions
28
 
Section 5.7
Affiliate Transactions
28
 
Section 5.8
Payments under Subordinated Notes
29
 
Section 5.9
Amendment to Certain Documents
29
  Article VI CONDITIONS PRECEDENT TO LOANS 29  
Section 6.1
Conditions to Initial Advance of the Loans
29
 
Section 6.2
Conditions to Each Advance of the Loans
30

 
 
ii

--------------------------------------------------------------------------------

 
 

  Article VII EVENTS OF DEFAULT; REMEDIES 31  
Section 7.1
Events of Default
31
 
Section 7.2
Remedies
33
  Article VIII MISCELLANEOUS 34  
Section 8.1
Amendments
34
 
Section 8.2
Setoff
34
 
Section 8.3
Waiver
34
 
Section 8.4
Payment of Expenses
35
 
Section 8.5
Indemnification by Borrower
35
 
Section 8.6
Notice
36
 
Section 8.7
Governing Law
37
 
Section 8.8
Waiver of Trial by Jury; No Marshalling of Assets
37
 
Section 8.9
Submission To Jurisdiction; Waivers
38
 
Section 8.10
Invalid Provisions
38
 
Section 8.11
Entirety
38
 
Section 8.12
Successors and Assigns
38
 
Section 8.13
Maximum Interest, No Usury
39
 
Section 8.14
Headings
40
 
Section 8.15
Patriot Act Notice
40
 
Section 8.16
Multiple Counterparts
40
 
Section 8.17
Confidentiality
40
 
Section 8.18
Construction; Conflict with Other Loan Documents
41
 
Section 8.19
Further Assurances
41
 
Section 8.20
Treatment of Certain Information
41

 
 
Exhibits and Schedules
   
Exhibit 1.1(a)
 
Form of Borrowing Base Certificate
Exhibit 1.1(b)
 
Form of Subordination Agreement
Exhibit 2.1(b)
 
Form of Notice of Advance
Exhibit 2.2(c)(i) and (c)(ii)
 
Form of Notice of Continuation/Conversion
Exhibit 2.6
 
Form of Revolving Note ($2,500,000)

 
 
iii

--------------------------------------------------------------------------------

 
 
REVOLVING LOAN AGREEMENT
 
THIS REVOLVING LOAN AGREEMENT, dated as of January 31, 2014, by and between
VIGGLE INC., a corporation duly formed in the State of Delaware, as borrower
(“Borrower”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as lender (“Lender”).
 
RECITALS:
 
WHEREAS, Borrower has requested that Lender make revolving loans in the
aggregate principal amount of up to Two Million Five Hundred Thousand Hundred
Dollars ($2,500,000); and
 
WHEREAS, as a condition to making such revolving loans to Borrower, Lender
requires that Guarantor execute and deliver the Guaranty to Lender.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration the parties hereto do hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1 Defined Terms.  For the purposes of this Agreement, unless otherwise
expressly defined, the following terms shall have the respective meanings
assigned to them in this Section 1.1 or in the Section or recital referred to:
 
“Accounts” means the aggregate unpaid obligations of Account Debtors of Borrower
arising out of the sale of goods or the rendition of services by Borrower on an
open account or deferred payment basis.
 
“Account Debtor” means any Person obligated on an Account.
 
“Affiliate” of any Person means any other Person that, directly or indirectly,
Controls or is Controlled by, or is under common Control with, such Person.
 
“Agreement” means this Revolving Loan Agreement, as same may be amended,
supplemented, renewed, extended, replaced, or restated from time to time.
 
“Applicable Margin” means: (a) with respect to any Prime Rate Advance, 1.75% per
annum; and (b) with respect to any LIBOR Advance, 4.00% per annum.
 
“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel and the allocated cost of internal legal services and
all disbursements of internal counsel.
 
“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.
 
 
1

--------------------------------------------------------------------------------

 
“Available Loan Amount” means, at any time, the lesser of: (a) the Commitment
Amount or (b) the Borrowing Base, minus, in each case, the outstanding principal
amount of all Loans hereunder.
 
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §101, et
seq.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” is defined in the first paragraph hereof.
 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBOR Advances, having the same Interest Period, made by
Lender; “Borrowings” means the plural thereof.
 
“Borrowing Base” means, at any time, eighty-five percent (85%) of Borrower’s
Eligible Accounts at such time.
 
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Responsible Officer of Borrower, in substantially the
form of Exhibit 1.1(a).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized to close under applicable Legal
Requirements and, if such day relates to any LIBOR Advance, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank Eurodollar market.
 
“Capital Lease” means, as to any Person, any lease of any property by that
Person as lessee which is accounted for as a capital lease on the balance sheet
of that Person under GAAP.
 
“Change of Control” (a) (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than Permitted Holders, of
Equity Interests representing more than thirty percent (30%) of either the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests in Borrower, and (ii) the ownership,
directly or indirectly, beneficially or of record, by Permitted Holders of
Equity Interests in Borrower representing in the aggregate a lesser percentage
of either the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in Borrower than such
Person or group; (b) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of Borrower by Persons who were neither
(i) nominated by a majority of the board of directors of Borrower or Permitted
Holders nor (ii) appointed by directors so nominated; (c) the cessation of
ownership (directly or indirectly) by Borrower, free and clear of all Liens or
other encumbrances, of 100% of the outstanding voting Equity Interests of its
Subsidiaries on a fully diluted basis; (d) a direct or indirect sale, transfer
or other conveyance or disposition, in any single transaction or series of
transactions, of all or substantially all of the assets of Borrower or any
Subsidiary; or (e) any “change in/of control” or any comparable term under, and
as defined in, any Subordinated Note or any other document evidencing
Indebtedness of Borrower or any Subsidiary which gives the holder of such
Indebtedness the right to accelerate or otherwise require payment of such
Indebtedness prior to the maturity date thereof.
 
 
2

--------------------------------------------------------------------------------

 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Legal Requirement;
(b) any change in any Legal Requirement or in the administration, interpretation
or application thereof by any Governmental Authority; or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority.
 
“Closing Date” means January 31, 2014.
 
“Collateral” has the meaning given such term in the Security Agreement.
 
“Collection Account” means deposit account no. 42954582 maintained by Borrower
with the Depository Bank.
 
“Commitment Amount” means Two Million Five Hundred Thousand Dollars
($2,500,000).
 
“Constituent Instruments” means, with respect to any Person, its:  (a)
certificate of incorporation and by-laws, if a corporation; (b) certificate of
limited partnership and agreement of limited partnership, if a limited
partnership; (c) partnership agreement, if general partnership; (d) certificate
of formation and operating agreement or comparable agreement, if a limited
liability company; or (d) comparable instruments for any other type of entity,
including, with respect to a trust, any agreement or instrument creating such
trust.
 
“Control” means (including, with its correlative meanings, “Controlled by”,
“Controlled” and “under common Control with”) the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.
 
“Control Agreement” means the Depository Acknowledgement and Control Agreement,
dated as of the date hereof, among Borrower, Lender and the Depository Bank, as
same may be amended, supplemented, renewed, extended, replaced, or restated from
time to time.
 
“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 2.2(c) hereof of one Type of Loans into another Type of Loans.
 
“Depository Bank” means Deutsche Bank Trust Company Americas.
 
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans.
 
 
3

--------------------------------------------------------------------------------

 
“Default Rate” means on any day the lesser of (a) with respect to any Borrowing,
four percent (4.00%) per annum above the then applicable rate for such
Borrowing, or (b) the Maximum Rate.
 
“Disposition” means (including, with its correlative meaning, “Dispose of”) any
sale, lease, assignment, transfer or other disposition of any asset of Borrower
or any Subsidiary provided, however, the term “Disposition” shall not include
any distribution to users of Borrower’s application points or the provision of
rewards to users in exchange for such points, in each case, in the ordinary
course of Borrower’s business.
 
“Dollars” and the sign “$” means lawful currency of the United States of
America.
 
“Eligible Accounts” means those Accounts which do not violate any negative
covenants and other provisions of this Agreement applicable thereto and do
satisfy the affirmative covenants and other provisions of this Agreement
applicable thereto.  The total of Eligible Accounts will be calculated net of
any reserves Lender deems reasonably necessary or appropriate.  No Account will
be an Eligible Account if::
 
(a) it is unpaid more than 120 days after the invoice date;
 
(b) it arises out of a sale not made in the ordinary course of Borrower’s
business or to a Person which is an employee or Affiliate of Borrower or
controlled by an employee or Affiliate of Borrower;
 
(c) it is in dispute by the Account Debtor thereto but only to the extent of
such dispute;
 
(d) any warranty contained in this Agreement or any other Loan Document with
respect to such Account has been breached in any material respect;
 
(e) it is evidenced by chattel paper and the chattel paper has not been
delivered to Lender;
 
(f) the Account is subject to any right of setoff by the Account Debtor but only
to extent of such setoff unless the Account Debtor has entered into an agreement
with Lender which is reasonably acceptable to Lender with respect to the waiver
of such rights of setoff;
 
(g) the Account Debtor has filed a petition for bankruptcy or any other petition
for relief under the Bankruptcy Code, made an assignment for the benefit of
creditors, or if any petition or other application for relief under the
Bankruptcy Code has been filed against the Debtor, or if the Debtor has
suspended its business operations, becomes insolvent, or suffered a receiver or
a trustee to be appointed for any of its assets or affairs;
 
(h) the Account Debtor is also Borrower’s supplier or creditor, and that Account
Debtor has not entered into an agreement with Lender with respect to the waiver
of rights of setoff which is reasonably acceptable to Lender, in which case, the
account will be ineligible to the extent of Borrower’s account with the Account
Debtor;
 
 
4

--------------------------------------------------------------------------------

 
(i) the sale is to an Account Debtor outside the United States or Canada, unless
such sale giving rise to such Accounts are on letter of credit, banker’s
acceptance or other credit support terms reasonably satisfactory to Lender;
 
(j) the sale to such Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, or any other repurchase or
return basis;
 
(k) the Account Debtor is the United States of America or any state or local
governmental unit, or any department, agency or instrumentality thereof, unless
Borrower assigns its right to payment of such Accounts to Lender pursuant to the
Assignment of Claims Act of 1940, as amended, (31 U.S.C. §§3727 et seq.) or any
other similar applicable law and Lender determines that any such Account is
absolute, unconditioned and in compliance in all material respects with all
applicable laws and regulations and the Lien rights of Lender have been
perfected;
 
(l) the goods giving rise to such Account have not been shipped and delivered to
and accepted by the Account Debtor or the services giving rise to such Account
have not been performed by Borrower and accepted by the Account Debtor;
 
(m) Accounts from any Account Debtor if such Accounts exceed thirty percent
(30%) of all Accounts (to the extent of such excess);
 
(n) the Accounts of the respective Account Debtor exceed a credit limit
determined by Lender in its reasonable credit discretion at any time but only to
the extent such Accounts exceed such limit;
 
(o) all Accounts from an Account Debtor if more than 25% of the Accounts of such
Account Debtor are not Eligible Accounts pursuant to clause (a) above; or
 
(p) which is otherwise determined by Lender to be ineligible for any other
reason generally accepted in the commercial finance business as a reason for
ineligibility.
 
The value of such Eligible Accounts shall be its net book value net of all
available discounts and accrued rebates in accordance with GAAP.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“Event of Default” is defined in Section 7.1 hereof.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Act Filings” means Borrower’s filings under the Exchange Act made
prior to the date hereof.
 
 
5

--------------------------------------------------------------------------------

 
“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower hereunder:
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by any jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located or
in which it conducts business; (b) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which
Borrower is located.
 
“Foreign Lender” means, with respect to Borrower, any Person who, pursuant to
Section 8.12 hereof, becomes a lender hereunder and is organized under the laws
of a jurisdiction other than that in which Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the American Institute of Certified Public Accountants
or by the Financial Accounting Standards Board or through other appropriate
boards or committees thereof, and that are consistently applied for all periods,
after the date hereof, so as to properly reflect the financial position of
Borrower, except that any accounting principle or practice required to be
changed by the Financial Accounting Standards Board (or other appropriate board
or committee of the said Board) in order to continue as a generally accepted
accounting principle or practice may be so changed.
 
“Governmental Authority” means any foreign governmental authority, the United
States of America, any State of the United States of America, and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau or court wheresoever situated having
jurisdiction over Borrower or Lender, or any of their respective businesses,
operations, assets, or properties.
 
“Guarantor” means Robert F.X. Sillerman and his heirs, administrators,
executors, successors and assigns.
 
“Guaranty” means that certain Springing Unconditional Guaranty dated as of the
date hereof executed and delivered by Robert F.X. Sillerman to Lender, as same
may be amended, supplemented, renewed, extended, replaced, or restated from time
to time.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank guaranties
and similar instruments;
 
(c) all net obligations of such Person under any Swap Contracts;
 
 
6

--------------------------------------------------------------------------------

 
(d) all obligations of such Person to pay the deferred purchase price of
property purchased or services rendered (other than trade accounts payable in
the ordinary course of business) or to fund capital or make an investment in
another Person;
 
(e) all indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being acquired by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f) all obligations of such Person pursuant to revolving credit agreements or
similar arrangements (which obligations shall be deemed to equal the maximum
aggregate principal amount of loans that may be made thereunder whether
currently outstanding or undrawn and available);
 
(g) all Capital Leases; and
 
(h) all obligations of such Person in respect of any of the foregoing, and in
respect of any guarantees or contingent or similar obligations in respect of any
of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” is defined in Section 8.5 hereof.
 
“Information” is defined in Section 8.17 hereof.
 
“Interest Payment Date” means: (a) as to any Prime Rate Advance, the last
Business Day of each calendar month, or such earlier date as such Prime Rate
Advance shall be required to be paid on demand hereunder, by acceleration or
otherwise; (b) as to any LIBOR Advance: (i) the last day of the Interest Period
for such LIBOR Advance; and (ii) such earlier date as such LIBOR Advance shall
mature, by demand or otherwise; and (c) as to the Loans, the date of any
prepayment made hereunder, as to the amount prepaid.
 
“Interest Period” means, with respect to any LIBOR Advance, a period commencing
(a) on the date such LIBOR Advance becomes effective hereunder or (b) on the
termination date of the immediately preceding Interest Period in the case of a
continuation of a LIBOR Advance to a successive Interest Period as described in
Section 2.2 hereof, and, in each case, ending one (1) month thereafter;
provided, however, that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
 
7

--------------------------------------------------------------------------------

 
(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (i)
immediately above, end on the last Business Day of a calendar month; and
 
(iii) if the Interest Period would otherwise end after the Maturity Date, such
Interest Period shall end on the Maturity Date.
 
“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.
 
“IPO” means the initial public offering of the Equity Interests of any of
Borrower’s Subsidiaries (or, in each case, any successor thereto) pursuant to a
registration statement under the Securities Act.
 
“Legal Requirement” means, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, court orders, decrees, directed duties,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
 
“Lending Office” means the office of Lender at 345 Park Avenue, 14th Floor, New
York, New York 10154, or such other office or offices as Lender may from time to
time notify Borrower.
 
“LIBOR Advance” means a portion of the Loans designated hereunder by Borrower
with respect to which the interest rate is calculated by reference to the LIBOR
Rate for a particular Interest Period.
 
“LIBOR Conversion Date” is defined in Section 2.2(c)(i) hereof.
 
“LIBOR Rate” means, with respect to any LIBOR Advance, for any Interest Period,
the offered rate for U.S. dollar deposits with a term equivalent to such
Interest Period (or a period comparable to that Interest Period as determined by
Lender in its sole discretion) displayed on the appropriate page of the Reuters
Monitor Money Rates Service Screen (or such other service as may replace or
supplement the Reuters Monitor Money Rates Service Screen for the purpose of
providing quotations of interest rates applicable for deposits in U.S. dollars
in the relevant interbank market) as of 11:00 a.m. London time, two (2) Business
Days prior to commencement of such Interest Period; provided that, if on any
such date, no such offered quotation appears or is otherwise available, the
alternative rate of interest offered under this Agreement shall apply or, if no
such rate is offered, the rate of interest shall be determined by Lender in its
sole discretion.   In the event reserves are required to be maintained against
Eurocurrency funding (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by law or regulations
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board), then the LIBOR Rate shall be
adjusted automatically on and as of the effective date of any change in such
reserves to a rate (rounded upwards to the nearest 1/16 of 1%) obtained by
dividing the LIBOR Rate by a number equal to one minus the aggregate of the
maximum reserve percentages (expressed as a decimal).  LIBOR Advances shall be
deemed to constitute Eurocurrency funding.
 
 
8

--------------------------------------------------------------------------------

 
“Lien” means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute or other law, contract, or
otherwise.
 
“Loan Documents” means this Agreement, the Note, the Security Documents, the
Guaranty and such other documents, agreements, consents, affidavits or
instruments which have been or will be executed in connection with this
Agreement or any such other agreement or instrument and any additional documents
delivered in connection with this Agreement and the transactions contemplated
hereunder, each as same may be amended, supplemented, renewed, extended,
replaced, or restated from time to time, together with all attachments thereto.
 
“Loans” means the revolving loans made hereunder to Borrower pursuant to Section
2.1 hereof.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower, any
Subsidiary or Guarantor; (b) a material impairment of the ability of Borrower or
Guarantor to perform its obligations under any Loan Document, including, without
limitation, payment of the Obligations in accordance with the terms hereof; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against Borrower or Guarantor or any other Person of any Loan
Document to which such Person is a party.
 
“Maturity Date” means the earlier to occur of (i) April 30, 2014 or (ii) the
date upon which Lender declares the Obligations due and payable after the
occurrence and during the continuance of an Event of Default.
 
“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by applicable law on such day.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition, the aggregate cash proceeds
(including cash proceeds received by way of deferred payment of principal
pursuant to a note, installment receivable or otherwise, but only as and when
received) received by Borrower or any Subsidiary in connection therewith net of
(i) the reasonable direct costs relating thereto (including sales commissions
and legal, accounting and investment banking fees, commissions and expenses),
(ii) any portion of such proceeds deposited in an escrow account pursuant to the
documentation relating to such Disposition (provided that such amounts shall be
treated as Net Cash Proceeds upon their release from such escrow account to
Borrower), (iii) taxes paid or reasonably estimated by Borrower to be payable as
a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (iv) amounts required to be
applied to the repayment of any Indebtedness secured by a Lien on the asset
subject to such Disposition; and
 
 
9

--------------------------------------------------------------------------------

 
(b)           with respect to any sale or issuance of Equity Interests or
incurrence of Indebtedness, the aggregate cash proceeds received by Borrower or
any Subsidiary in connection therewith, net of brokers’, advisors’ and
investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket costs, fees and
expenses, in each case incurred in connection with such transaction.
 
“Note” means the Revolving Note, substantially in the form attached hereto as
Exhibit 2.6, and all promissory notes delivered in substitution or exchange
therefor, as such notes may be amended, restated, reissued, extended or modified
from time to time.
 
“Notice of Advance” is defined in Section 2.1(b) hereof and shall be
substantially in the form of Exhibit 2.1(b) attached hereto.
 
“Notice of Continuation” is defined in Section 2.2(c)(i) hereof and shall be
substantially in the form of Exhibit 2.2(c)(ii) attached hereto.
 
“Notice of Conversion” is defined in Section 2.2(c)(ii) hereof and shall be
substantially in the form of Exhibit 2.2(c)(i) attached hereto.
 
“Obligations” means all present and future Indebtedness, obligations, and
liabilities of Borrower to Lender, and all renewals and extensions thereof, or
any part thereof including, without limitation, the Loans, or any part thereof,
arising pursuant to this Agreement (including, without limitation, the indemnity
provisions hereof) or represented by the Note, and all interest accruing
thereon, and Attorney Costs incurred in the enforcement or collection thereof,
regardless of whether such indebtedness, obligations, and liabilities are
direct, indirect, fixed, contingent, joint, several, or joint and several;
together with all indebtedness, obligations, and liabilities of Borrower to
Lender evidenced or arising pursuant to any of the other Loan Documents, and all
renewals and extensions thereof, or any part thereof.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or similar taxes, charges or levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.
 
“Patriot Act” means Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT) Act of 2001, Pub. L. No. 107-56 (2001), signed into law on October 26,
2001, as amended.
 
“Permitted Holders” means Robert F.X. Sillerman and his Affiliates.
 
 
10

--------------------------------------------------------------------------------

 
“Permitted Indebtedness” means (a) Borrower’s Obligations hereunder and (b) any
other Indebtedness of Borrower to any other Subordinated Creditor so long as (i)
at least five (5) Business Days prior to the incurrence of such Indebtedness,
Borrower delivers to Lender a copy of the Subordinated Note that will evidence
such Indebtedness which Subordinated Note shall be in form and substance
satisfactory to Lender, (ii) simultaneously with the incurrence of such
Indebtedness, such Subordinated Creditor and Borrower execute a Subordination
Agreement in favor of Lender substantially in the form of Exhibit 1.1(b)
attached hereto and (iii) the outstanding principal amount of such Indebtedness,
when added together with the outstanding principal amount of all other
Subordinated Notes issued by Borrower to a Subordinated Creditor under this
subsection (b), does not exceed $10,000,000.
 
“Permitted Liens” means (i) Liens in favor of the Lender under the Security
Documents, (ii) Liens for taxes, assessments, levies, fees or other governmental
charges either not yet due or being contested in good faith and by appropriate
proceedings, so long as such proceedings do not involve any material likelihood
of the sale, forfeiture or loss of any assets or interference with the payment
by Borrower and receipt and retention by Lender of amounts payable by Borrower
to Lender; (iii) inchoate materialmen’s, mechanic’s, workmen’s, and repairmen’s
Liens arising in the ordinary course of business; and (iv) such other Liens that
are designated by Lender to Borrower in writing from time to time and acceptable
to Lender in its sole discretion.
 
“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, non-profit corporation, limited or
general partnership, limited liability company, sovereign government or agency,
instrumentality, or political subdivision thereof, or any similar entity or
organization.
 
“Potential Default” means any event, the giving of notice of which or with the
lapse of time or both, would become an Event of Default.
 
“Prime Rate” means the prime lending rate as announced by Lender (or any
affiliate of Lender if no such rate is announced by Lender) from time to time as
its prime lending rate which rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.  Any change
in the interest rate resulting from a change in the Prime Rate shall be
effective on the effective date of each change in the prime lending rate so
announced.
 
“Prime Rate Conversion Date” is defined in Section 2.2(c)(i) hereof.
 
“Prime Rate Advance” means a portion of the Loans designated hereunder by
Borrower with respect to which the interest rate is calculated by reference to
the Prime Rate for a particular Interest Period.
 
“Principal Obligation” means, at any time, the aggregate outstanding principal
amount of the Loans at such time.
 
“Regulation D,” “Regulation T,” “Regulation U,” and “Regulation X” means
Regulation D, T, U, or X, as the case may be, of the Board, from time to time in
effect, and shall include any successor or other regulation relating to reserve
requirements or margin requirements, as the case may be, applicable to member
banks of the Federal Reserve System.
 
 
11

--------------------------------------------------------------------------------

 
“Responsible Officer” means, as to any Person, the chief executive officer, the
president, the chairman, the chief financial officer, the treasurer, any vice
president, the managing member, the general partner or the manager of such
Person.
 
“SEC” means the U.S. Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.
 
“Security Agreement” means the General Pledge and Security Agreement, dated as
of the date hereof, executed and delivered by Borrower to Lender, as same may be
amended, supplemented, renewed, extended, replaced, or restated from time to
time.
 
“Security Documents” means, collectively, the Security Agreement, the Control
Agreement, assignments and all UCC financing statements required by this
Agreement, together with all other documents and instruments from time to time
executed and delivered pursuant to this Agreement or any other Security
Documents, each as same may be amended, supplemented, renewed, extended,
replaced, or restated from time to time, together with all attachments thereto.
 
“Solvent” as to any Person means that such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the Debtor
and Creditor Law of the State of New York.
 
“Subordinated Creditors” means, collectively, any and all Persons that execute a
Subordination Agreement.
 
“Subordinated Notes” means, collectively, all promissory notes issued by
Borrower to any other Subordinated Creditor, as each of the foregoing may be
amended, supplemented, renewed, extended, replaced, or restated from time to
time.
 
“Subordination Agreements” means, collectively, any other subordination
agreement delivered and executed by any other Person in favor of Lender, as each
may be amended, supplemented, renewed, extended, replaced, or restated from time
to time.
 
“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other Equity Interests as to
have more than 50% of the ordinary voting power for the election of directors or
other managers of such corporation, partnership, limited liability company or
other entity.  Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of Borrower.
 
“Swap Contract” means: (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions (including, without limitation, puts, calls and covered
calls), currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement; and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.
 
 
12

--------------------------------------------------------------------------------

 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, the pre-settlement funding exposure
thereunder from time to time determined by the Lender or any Affiliate of Lender
that is the counter-party under such Swap Contract.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Type” means, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined (i.e., a Prime Rate Advance or LIBOR Advance).
 
“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state, which governs creation or perfection (and the effect thereof)
of security interests in any collateral for the Obligations.
 
Section 1.2 Other Definitional Provisions.
 
(a) All terms defined in this Agreement shall have the above-defined meanings
when used in the Note or any other Loan Documents or any certificate, report or
other document made or delivered pursuant to this Agreement, unless otherwise
defined in such other document.
 
(b) Defined terms used in the singular shall import the plural and vice versa.
 
(c) The words “hereof,” “herein,” “hereunder,” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provisions of this Agreement.
 
(d) Section, Exhibit and Schedule references are to the Loan Document in which
such reference appears.
 
(e) The term “including” is by way of example and not limitation.
 
(f) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
 
13

--------------------------------------------------------------------------------

 
(g) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(h) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
Section 1.3 Times of Day.  Unless otherwise specified in the Loan Documents,
time references are to time in New York, New York.
 
Section 1.4 Currency.  All calculations shall be in Dollars.
 
ARTICLE II
 
LOANS
 
Section 2.1 Revolving Loans; Requests for Advances.
 
(a) Subject to the terms and conditions set forth herein, Lender agrees, during
the Availability Period, to extend to Borrower a revolving line of credit as
more fully set forth below in an aggregate principal amount not to exceed the
Available Loan Amount.  Subject to the foregoing limitation, the conditions set
forth in Section 6 hereof and the other terms and conditions hereof, Borrower
may borrow, repay without penalty or premium (other than as set forth in Section
2.8(g), if applicable), and re-borrow Loans hereunder, during the Availability
Period.  Notwithstanding anything to the contrary herein contained, Lender shall
not be required to advance any Loan or make any conversion or continuation
hereunder if:
 
(i) after giving effect to such Loan, conversion or continuation, the Principal
Obligation would exceed the Available Loan Amount;
 
(ii) an Event of Default or Potential Default exists or would exist after giving
effect to such Loan; or
 
(iii) the conditions of Section 6 hereof are not satisfied.
 
(b) Each Loan requested by Borrower shall be in a minimum amount of not less
than $500,000 or an integral multiple of $100,000 in excess thereof.  In the
case of any Loan requested by Borrower, at least two (2) Business Days (or such
shorter period of time as to which Lender may agree) prior to the funding date
for such Loan, Lender shall have received a Notice of Advance, substantially in
the form attached hereto as Exhibit 2.1(b) (a “Notice of Advance”), duly
completed and signed by a Responsible Officer of Borrower together with all of
the information required to be included with such Notice of Advance.
 
Section 2.2 Conversions and Continuations of Borrowings.
 
(a) Request for Continuations and Conversions of Borrowings.  The Loans shall,
at Borrower’s request as described herein, be available in multiple Borrowings
bearing interest of different Types.  The Loans made on the Closing Date shall
initially consist of a LIBOR Advance.
 
 
14

--------------------------------------------------------------------------------

 
(b) Maximum Number of LIBOR Advances.  Notwithstanding anything to the contrary
contained herein, Borrower shall not have the right to have more than three (3)
LIBOR Advances in the aggregate outstanding hereunder at any one time during the
term hereunder.
 
(c) Conversions and Continuations of Borrowings.
 
(i) Borrower shall have the right, with respect to: (A) any Prime Rate Advance,
two (2) Business Days prior to the requested date of conversion (a “LIBOR
Conversion Date”), to convert such Prime Rate Advance to a LIBOR Advance
(provided, that, such Prime Rate Advance is equal to or in excess of Five
Hundred Thousand Dollars ($500,000.00); and (B) any LIBOR Advance, on any
Business Day (a “Prime Rate Conversion Date”), to convert such LIBOR Advance to
a Prime Rate Advance (provided, however, that Borrower shall, on such Prime Rate
Conversion Date, make the payments required by subparagraphs (f) and (g) of
Section 2.8 hereof, if any); in either case, by giving Lender written notice
substantially in the form of Exhibit 2.2(c)(i) attached hereto (a “Notice of
Conversion”) of such selection no later than 11:00 a.m. at least: (x) two (2)
Business Days prior to such LIBOR Conversion Date; or (y) one (1) Business Day
prior to such Prime Rate Conversion Date.  Each Notice of Conversion shall be
irrevocable and effective upon notification thereof to Lender.
 
(ii) No later than 11:00 a.m. at least (x) two (2) Business Days prior to the
termination of an Interest Period related to a LIBOR Advance, Borrower shall
give Lender written notice in substantially the form of Exhibit 2.2(c)(ii)
attached hereto (the “Notice of Continuation”) whether it desires to continue
such LIBOR Advance. Each Notice of Continuation shall be irrevocable and
effective upon notification thereof to Lender.
 
(iii) Except as otherwise provided herein, a LIBOR Advance may be continued or
converted only on the last day of an Interest Period for such LIBOR Advance.
 
Section 2.3 Minimum Amounts.  Each conversion to or continuation of LIBOR
Advances shall be in a principal amount that is an integral multiple of
$100,000.00 and not less than $500,000.00, and each conversion to or
continuation of Prime Rate Advances shall be in an amount that is an integral
multiple of $100,000.00 and not less than $100,000.00; provided, however, that a
Prime Rate Advance may be in an aggregate amount that is equal to the portion of
the Loans which is not a LIBOR Advance.
 
Section 2.4 Funding.  Provided that all conditions set forth in Sections 6.1 and
6.2 hereof have been satisfied, Lender, at Borrower’s expense, shall deliver the
proceeds of the initial Loans on the Closing Date in immediately available funds
to an account designated by Borrower.
 
Section 2.5 Interest; Payment of Interest.
 
(a) Interest Rate; Interest Payment Dates.  Subject to the provisions of
subparagraph (b) of this Section 2.5: (i) each LIBOR Advance shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the LIBOR Rate for such Interest Period plus the Applicable
Margin; and (ii) each Prime Rate Advance shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Prime Rate plus the Applicable Margin.  Accrued and unpaid interest
(A) on the Loans shall be due and payable in arrears on each Interest Payment
Date and on the Maturity Date, and (B) on any obligation of Borrower hereunder
on which Borrower is in default shall be due and payable at any time and from
time to time following such default upon demand by Lender.  Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.  All such interest payments  when due shall be automatically
debited from the Collection Account.
 
(b) Default Interest.  If any principal of, or interest on, the Loans is not
paid when due, then (in lieu of the interest rate provided in Section 2.5(a)
hereof) such past due principal and interest on the Loans shall bear interest at
the Default Rate, from the date it was due to, but excluding, the date it is
paid.  If any other Event of Default hereunder shall occur, then (in lieu of the
interest rate provided in Section 2.5(a) hereof) the principal amount of the
Loans shall bear interest at the Default Rate, from the date of the occurrence
of such Event of Default until such Event of Default is cured or is waived.
 
(c) Determination of Rate.  Each change in the rate of interest for any Advance
shall become effective, without prior notice to Borrower, automatically as of
the opening of business of Lender on the date of said change.  Lender shall
promptly notify Borrower of the interest rate applicable to LIBOR Advances upon
determination of such interest rate.  The determination of the LIBOR Rate by
Lender shall be conclusive in the absence of manifest error.  At any time that
Prime Rate Advances are outstanding, Lender shall notify Borrower of any change
in Lender’s Prime Rate promptly following the public announcement of such
change.
 
(d) Timing of Interest.  Interest on the Loans and any portion thereof shall
commence to accrue in accordance with the terms of this Agreement and the other
Loan Documents as of the date of the disbursal of the Loans by Lender,
consistent with the provisions of this Section 2.5, notwithstanding whether
Borrower received the benefit of the Loans as of such date and even if the Loans
are held in escrow pursuant to the terms of any escrow arrangement or
agreement.  With regard to the repayment of the Loans, interest shall continue
to accrue on any amount repaid until such time as the repayment has been
received in federal or other immediately available funds by Lender.
 
(e) No Setoff, Deductions, etc.  All payments hereunder shall be made without
any deduction, abatement, set-off or counterclaim whatsoever, the rights to
which are specifically waived by Borrower.
 
Section 2.6 Note.  The Loans to be made by Lender to Borrower hereunder shall be
evidenced by the Note.  The Note shall: (a)  on the Closing Date, be in a
maximum principal amount equal to $2,500,000; (b) be payable to the order of
Lender at the Lending Office; (c) bear interest in accordance with Section 2.5
hereof; (d) be in substantially the form of Exhibit 2.6 (with blanks
appropriately completed in conformity herewith); and (e) be made by Borrower.
 
 
15

--------------------------------------------------------------------------------

 
Section 2.7 Maturity Date; Payment of Obligations.  The principal amount of the
Loans outstanding on the Maturity Date, together with all accrued but unpaid
interest thereon, shall be due and payable on the Maturity Date, together with
all other charges, fees, expenses and other sums due and owing hereunder and
under any other Loan Document.
 
Section 2.8 Payments; Voluntary and Mandatory Prepayments; Breakage.
 
(a) Payments.  The entire unpaid principal amount of the Loans shall be due and
payable by Borrower to Lender on the Maturity Date as required under Section 2.7
hereof.  All payments of principal of, and interest on, the Obligations under
this Agreement by Borrower to or for the account of Lender shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff by
Borrower.  Except as otherwise expressly provided herein, all payments by
Borrower hereunder shall be made to Lender at Lending Office in Dollars and in
immediately available funds not later than 11:00 a.m. on the date such payment
is due.  Funds received after 11:00 a.m. shall be treated for all purposes as
having been received by Lender on the first Business Day next following receipt
of such funds and any applicable interest or fees shall continue to accrue.  If
any payment to be made by Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.  All payments made on the Obligations shall be credited, to the extent
of the amount thereof, in the following manner: (a) first, against all costs,
expenses and other fees (including Attorney Costs) arising under the terms
hereof; (b) second, against the amount of interest accrued and unpaid on the
Obligations as of the date of such payment; (c) third, against all principal due
and owing on the Obligations as of the date of such payment; and (d) fourth, to
all other amounts constituting any portion of the Obligations.
 
(b) Voluntary Prepayments.  Borrower may, upon written notice to Lender, at any
time or from time to time, voluntarily prepay the Loans in whole or in part
without premium or penalty; provided that: (a) such notice must be received by
Lender not later than 11:00 a.m.: (i) two (2) Business Days prior to any date of
prepayment of a LIBOR Advance; and (ii) on the date of prepayment of a Prime
Rate Advance; (b) any prepayment of a LIBOR Advance shall be in a principal
amount of $250,000.00 or a whole multiple of $100,000.00 in excess thereof; and
(c) any prepayment of a Prime Rate Advance shall be in a principal amount of
$250,000.00 or a whole multiple of $100,000.00 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date (which shall be a Business Day) and amount of such
prepayment.  If such written notice is given by Borrower, Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a LIBOR Advance shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to subparagraph (g) of this Section 2.8.
 
(c) Mandatory Prepayments.  If, on any day, the Principal Obligation exceeds the
Available Loan Amount, Borrower shall immediately pay such excess to Lender in
immediately available funds and until such excess is paid Lender may make Loans
to Borrower in its sole and absolute discretion.
 
 
16

--------------------------------------------------------------------------------

 
(d) Interest Rate Not Ascertainable, etc.  In the event that Lender shall have
determined (which determination shall, absent manifest error, be final,
conclusive and binding on Borrower) that on any date for determining the LIBOR
Rate, by reason of changes affecting the London interbank market, or Lender's
position therein, (i) deposits in U.S. dollars are not being offered to banks in
the relevant interbank market for the applicable Interest Period of any LIBOR
Advance or (ii) adequate and fair means do not exist for ascertaining the LIBOR
Rate, then in such event, Lender shall give telephonic or written notice to
Borrower of such determination.  Until Lender notifies Borrower that the
circumstances giving rise to the suspension described herein no longer exist,
Lender shall not be required to make or maintain a LIBOR Advance and the
alternative rate of interest offered under this Note shall apply or, if no such
rate is offered, the rate of interest shall be determined by Lender in its sole
discretion.
 
(e) Illegality.  In the event that Lender shall have determined (which
determination shall, absent manifest error, be final, conclusive and binding on
Borrower) at any time that compliance by Lender in good faith with any
applicable law, rule, regulation or order, or any request, guideline or
directive (whether or not having the force of law) of any Governmental
Authority, prohibits or restrains the making or continuance of any LIBOR
Advance, then, in any such event, Lender shall give prompt telephonic notice to
Borrower of such determination, whereupon: (i) Borrower’s right to request a
LIBOR Advance shall be immediately suspended, and (ii) that portion of the Loans
bearing interest based on the LIBOR Rate shall automatically and immediately
convert to a Prime Rate Advance, and shall be subject to subparagraph (g) of
this Section 2.8.
 
(f) Increased Costs.  If, by reason of the introduction of or any change
(including, without limitation, any change by way of imposition or increase of
reserve requirements or regulations regarding capital adequacy) in or in the
interpretation of any Legal Requirement, or the compliance with any guideline or
request from any central bank or other governmental or quasi-governmental
authority exercising supervisory authority over Lender or its holding company or
their activities (whether or not having the force of law), (i) Lender or its
holding company or Lending Office shall be subject to any tax, duty or other
charge with respect to any portion of the Loans, or the basis of taxation of
payments to Lender or its holding company or Lending Office of the principal of
or interest on any portion of the Loans shall change (except for changes in the
rate of tax on the overall net income of Lender or its holding company or
Lending Office, imposed by the jurisdiction in which Lender’s principal office
or its holding company’s principal office or its Lending Office is located);
(ii) any reserve (including, without limitation, any imposed by the Board),
special deposit, deposit insurance or similar requirement against assets of,
deposits with or for the account of, or credit extended by, Lender or its
Lending Office shall be imposed or deemed applicable or any other condition
affecting any portion of the Loans shall be imposed on Lender or its Lending
Office or the secondary Eurodollar market; or (iii) Lender or its holding
company or Lending Office is required to increase the amount of capital required
to be maintained or the rate of return on capital to Lender, or its holding
company or Lending Office, is reduced, and as a result of any of the foregoing
there shall be any increase in the cost to Lender of making, funding or
maintaining any portion of the Loans, or there shall be a reduction in the
amount received or receivable by Lender or its holding company or Lending
Office, or in the rate of return to Lender or its holding company or Lending
Office, then Borrower shall from time to time, upon written notice from and
demand by Lender pay to Lender within five (5) Business Days after the date
specified in such notice and demand, additional amounts sufficient to compensate
Lender against such increased cost or diminished return (but provided that
Lender is also charging such additional amounts to other borrowers similarly
situated as Borrower).  A certificate as to the amount required to compensate
Lender, submitted to Borrower by Lender, shall, except for manifest error, be
final, conclusive and binding for all purposes.  The provisions of this Section
shall survive repayment of the Loans and cancellation of this
Agreement.  Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.
 
 
17

--------------------------------------------------------------------------------

 
(g) Loss Compensation.  Borrower shall compensate Lender, upon its written
request (which request shall, absent manifest error, be final, conclusive and
binding upon Borrower), for all actual losses, expenses and liabilities
(including, without limitation, any interest paid by Lender on funds borrowed by
it to make or carry any LIBOR Advance to the extent not recovered by Lender in
connection with the re-employment of such funds), which Lender may sustain: (i)
if for any reason a conversion to a LIBOR Advance does not occur on the date
specified therefore in the relevant Notice of Continuation or Conversion, as the
case may be, or (ii) if any repayment (or conversion) of a LIBOR Advance occurs
on a date which is not the last day of the then current Interest Period whether,
in the case of repayment, such repayment is voluntary or occurs for any other
reason including demand, or whether, in the case of conversion, such conversion
occurs for any reason specified in subparagraph (d) or (e) of this Section
2.8.  The provisions of this Section 2.8(g) shall survive repayment of the Loans
and the cancellation of this Agreement.
 
Section 2.9 Lending Office.  Lender may: (a) designate its principal office or a
branch, subsidiary or Affiliate of Lender as its Lending Office (and the office
to whose accounts payments are to be credited) for any LIBOR Advance;
(b) designate its principal office or a branch, subsidiary or Affiliate as its
Lending Office (and the office to whose accounts payments are to be credited)
for any Prime Rate Advance and (c) change its Lending Office from time to time
by notice to Borrower.  In such event, Lender shall continue to hold the Note,
if any, evidencing its Loans for the benefit and account of such branch,
subsidiary or Affiliate.  Lender shall be entitled to fund all or any portion of
the Loans in any manner it deems appropriate, consistent with the provisions
Section 2.4 hereof.
 
Section 2.10 Ranking of Loans, Scope of Recourse; Security.
 
(a) Priority Obligations.  The Obligations of Borrower shall be senior
obligations of Borrower which Borrower hereby agrees to repay upon the terms and
conditions set forth herein and in the other Loan Documents.  Nothing contained
herein or in any other Loan Document shall be deemed to be a release, waiver,
discharge or impairment of this Agreement or such other Loan Documents or a
release of any Collateral given or to be given to secure the Obligations or
otherwise in connection herewith, or shall preclude Lender from seeking to
exercise its rights hereunder.
 
 
18

--------------------------------------------------------------------------------

 
(b) Security.  The Obligations of Borrower shall be secured equally and ratably
by the Lien and security interest in the Collateral granted pursuant to the
Security Documents.  The Liens under the Security Documents as granted to Lender
shall be a first priority Lien on the Collateral thereunder.
 
(c) Guaranty.  In addition, the Obligations of Borrower are guaranteed by
Guarantor pursuant to the Guaranty.
 
Section 2.11 Use of Proceeds.  The proceeds of the Loans shall be used by
Borrower solely for working capital and other general corporate
purposes.  Lender shall have no liability, obligation, or responsibility
whatsoever with respect to Borrower’s use of the proceeds of the Loans.
 
Section 2.12 Computation of Interest and Fees.  All computations of interest
with respect to the Loans shall be made by Lender on the basis of a year of 360
days for the actual number of days (including the first day, but excluding the
last day) in the Interest Period for which such interest is payable; provided,
however, that if such computation shall cause the amount of interest payable
hereunder to exceed the Maximum Rate, all computations of interest shall be made
upon the basis of a year of 365 or 366 days, as applicable.  Computations of
fees hereunder shall be made by Lender on the basis of a year of 360 days for
the actual number of days (including the first day, but excluding the last day)
for the period calculated.
 
Section 2.13 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
Obligation hereunder or under any other Loan Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if Borrower shall be required by applicable law to deduct
any Indemnified Taxes (including any Other Taxes) from such payments, then:
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.13) Lender receives an amount equal to the sum it would
have received had no such deductions been made; (ii) Borrower shall make such
deductions; and (iii) Borrower shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b) Payment of Other Taxes by Borrower.  Without limiting the provisions of
subparagraph (a) immediately above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
 
(c) Indemnification by Borrower.  Borrower shall indemnify Lender, immediately
upon demand therefore, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.13) paid by Lender and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (except to
the extent such penalties and interest have arisen as a result of Lender’s
failure to pay such amounts in a timely manner).  A certificate as to the amount
of such payment or liability delivered to Borrower by Lender, shall be
conclusive absent manifest error.
 
 
19

--------------------------------------------------------------------------------

 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Lender.
 
(e) Tax Forms.  Any assignee hereunder of Lender shall deliver to Borrower (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such assignee becomes a lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower, but only if such
assignee is legally entitled to do so), whichever of the following is applicable
(it being understood and agreed that if Lender or its assignee is not a United
States Person and fails to provide any such form as follows, Borrower shall not
be required to make the increased payments):
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI or Form W-9;
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code: (i) a
certificate to the effect that such Foreign Lender is not: (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code; (2) a “10
percent shareholder” of Borrower within the meaning of section 881(c)(3)(B) of
the Internal Revenue Code; or (3) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Internal Revenue Code; and (ii) duly completed
copies of Internal Revenue Service Form W-8BEN; or
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made.
 
The parties hereto understand and agree that the tax forms required to be
provided by a Foreign Lender pursuant to this subparagraph (e) of this Section
2.13 shall establish a complete exemption from United States federal withholding
tax with respect to payments required to be made hereunder by Borrower that is
resident for tax purposes in the United States.
 
(f) Treatment of Certain Refunds.  If Lender receives a refund of any Taxes or
Other Taxes as to which it has been indemnified by Borrower or with respect to
which Borrower has paid additional amounts pursuant to this Section, it shall
pay to Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses of Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that Borrower, upon the request of Lender,
agrees to repay the amount paid over to Borrower (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to Lender in
the event Lender is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to Borrower or any other Person.
 
 
20

--------------------------------------------------------------------------------

 
Section 2.14 Absolute Liability of Borrower.  The liability of Borrower shall be
absolute and unconditional and without regard to the liability of any other
Person.  Furthermore, Borrower covenants and agrees that their agreement to be
liable hereunder is made notwithstanding the fact that Borrower may not receive
any of the proceeds of any Loans hereunder.
 
Section 2.15 Facility Fee.  Borrower shall pay to Lender, on the Closing Date, a
facility fee equal to $50,000.  Such fee shall be deemed fully earned on the
Closing Date and non-refundable, notwithstanding whether Borrower shall ever
receive the proceeds of any Loans hereunder.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
To induce Lender to make the Loans hereunder, Borrower represents and warrants
to Lender that:
 
Section 3.1 Organization, Power and Authority.  Borrower is a corporation duly
organized, validly existing and in good standing under the laws of State of
Delaware; has full power and authority and legal right and all governmental
licenses, consents, and approvals necessary to own and operate its properties
and carry on its business as now conducted; and is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary, in each case with such exceptions as would not have a
material adverse effect on the business, financial condition or operations of
Borrower or the ability of Borrower to perform its Obligations hereunder.
 
Section 3.2 Company Action.  Borrower has all necessary or other power and
authority to execute, deliver and perform this Agreement and the Loan Documents
to which it is a party, and to perform all obligations arising or created under
this Agreement and the Loan Documents to which it is a party; the execution,
delivery and performance by Borrower of this Agreement and the Loan Documents to
which it is a party, and all obligations arising or created under this Agreement
and the Loan Documents to which it is a party, have been duly authorized by all
necessary and appropriate corporate or other action on its part; and this
Agreement and the Loan Documents to which it is a party have each been duly and
validly executed and delivered by Borrower.
 
 
21

--------------------------------------------------------------------------------

 
Section 3.3 Legal Right.  Borrower has all requisite legal right (a) to execute
and deliver this Agreement and the Loan Documents applicable to Borrower,
together with all other documents contemplated herein to be executed by
Borrower, and to consummate the transactions and perform the Obligations
hereunder and thereunder, and (b) to own Borrower’s properties and assets.
 
Section 3.4 No Conflicts or Consents; Compliance with Legal Requirements.  None
of the execution and delivery of this Agreement or the other Loan Documents, the
consummation of any of the transactions herein or therein contemplated, or the
compliance with the terms and provisions hereof or with the terms and provisions
thereof, will contravene or conflict with (a) any provision of any of Borrower’s
Constituent Instruments, (b) any Legal Requirement to which Borrower is subject
or any judgment, license, order, or permit applicable to Borrower or (c) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which Borrower is a party or by which Borrower may be bound, or to which
Borrower may be subject.  No consent, approval, authorization, or order of any
court or Governmental Authority or third party is required in connection with
the execution and delivery by Borrower of this Agreement or the Loan Documents
applicable to Borrower or to consummate the transactions contemplated hereby or
thereby.
 
Section 3.5 Enforceable Obligations.  This Agreement and the other Loan
Documents to which a Borrower is a party are the legal, valid and binding
obligations of Borrower, enforceable in accordance with their respective terms,
subject only to Debtor Relief Laws and general principles of equity.
 
Section 3.6 Priority of Liens.  The Security Documents create, as security for
the Obligations, valid and enforceable, exclusive, first priority security
interests in and Liens on all of the Collateral in favor of Lender, subject to
no other Liens (other than Permitted Liens), except as enforceability may be
limited by Debtor Relief Laws.
 
Section 3.7 Financial Statements.  The financial statements of Borrower dated as
of December 31, 2012 (which include a balance sheet, income and expense
statement and statement of contingent liabilities), have heretofore been
delivered to Lender and are true and correct in all material respects, fairly
present the financial condition of Borrower as of the date thereof, and no
material adverse change has occurred in the financial condition of Borrower
since the date thereof.
 
Section 3.8 No Untrue Statement; Absence of Undisclosed Liabilities.
 
(a) No Untrue Statement.  Neither this Agreement nor any other document,
certificate or statement furnished to Lender by Borrower, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein not misleading or
incomplete. No representation or warranty of Borrower contained herein or made
hereunder and no report, statement, certificate, schedule or other document
furnished or to be furnished by Borrower in connection with the transactions
contemplated by this Agreement and any Loan Document contains or will contain a
misstatement of a material fact or omits or will omit to state a material fact
required to be stated therein in order to make any statements contained therein,
in light of the circumstances under which it is made, not misleading; each
representation and warranty shall remain true and correct in all material
respects to the extent required under this Agreement, the Loan Documents or this
Agreement.
 
 
22

--------------------------------------------------------------------------------

 
(b) Absence of Undisclosed Liabilities.  Borrower has no liabilities or
obligations, either accrued, absolute, contingent or otherwise, other than (i)
the Obligations, and (ii) the liabilities and obligations set forth in
Borrower’s financial statements previously delivered to Lender as described in
Section 3.7 hereof.
 
Section 3.9 No Litigation.  There are no actions, suits, investigations or
legal, equitable, arbitration or administrative proceedings pending, or to the
knowledge of Borrower, threatened, against Borrower or any Subsidiary that would
reasonably be expected to result in a Material Adverse Effect.
 
Section 3.10 Taxes.  Subject to any right of extension, all federal and material
state and local tax returns required to be filed by Borrower or any Subsidiary
in any jurisdiction have been filed and all taxes, assessments, fees, and other
governmental charges upon Borrower or any Subsidiary or upon any of its
properties, income or franchises have been paid prior to the time that such
taxes could give rise to a Lien thereon.  There is no proposed tax assessment
against Borrower or any Subsidiary or any basis for such assessment which is
material and is not being contested in good faith.
 
Section 3.11 Chief Executive Office; Records.  The chief executive office of
Borrower and the place where Borrower keeps its books and records, including
recorded data of any kind or nature, regardless of the medium or recording,
including software, writings, plans, specifications and schematics, has been and
will continue to be at Borrower’s office at 902 Broadway, 11th Floor, New York,
New York 10010 (unless Borrower notifies Lender in writing promptly following
the date of such change).  Borrower’s federal taxpayer’s identification number
is 33-0637631.
 
Section 3.12 Compliance with Legal Requirements.  To the best of Borrower’s
knowledge, Borrower and each Subsidiary are in compliance in all material
respects with all Legal Requirements which are applicable to Borrower and such
Subsidiary or their assets or properties.  The transactions described in the
Loan Documents shall be pursuant to the provisions of all applicable Legal
Requirements and will not conflict with such Legal Requirements.
 
Section 3.13 Anti-money Laundering.  Neither Borrower nor any Subsidiary is a
person (a) whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) who engages in
any dealings or transactions prohibited by Section 2 of such executive order, or
is otherwise associated with any such person in any manner violative of Section
2, or (c) on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.
 
 
23

--------------------------------------------------------------------------------

 
Section 3.14 Foreign Trade Regulations.  Neither Borrower nor any Subsidiary is
(a) a person included within the definition of “designated foreign country” or
“national” of a “designated foreign country” in Executive Order No. 8389, as
amended, in Executive Order No. 9193, as amended, in the Foreign Assets Control
Regulations (31 C.F.R., Chapter V, Part 500, as amended), in the Cuban Assets
Control Regulations of the United States Treasury Department (31 C.F.R., Chapter
V, Part 515, as amended) or in the Regulations of the Office of Alien Property,
Department of Justice (8 C.F.R., Chapter II, Part 507, as amended) or within the
meanings of any of the said Orders or Regulations, or of any regulations,
interpretations, or rulings issued thereunder, or in violation of said Orders or
Regulations or of any regulations, interpretations or rulings issued thereunder;
or (b) an entity listed in Section 520.101 of the Foreign Funds Control
Regulations (31 C.F.R., Chapter V, Part 520, as amended).
 
Section 3.15 Solvency.  Borrower has not entered into the transactions hereunder
or any Loan Document with the actual intent to hinder, delay, or defraud any
creditor and has received reasonably equivalent value in exchange for its
obligations hereunder and under the Loan Documents.  On the date of each Loan
and after and giving effect to such Loan and the disbursement of the proceeds of
such Loan pursuant to Borrower’s instructions, Borrower is and will be Solvent.
 
Section 3.16 No Setoff.  There exists no right of setoff, deduction or
counterclaim on the part of Borrower against Lender or any of Lender’s
Affiliates.
 
ARTICLE IV
 
AFFIRMATIVE COVENANTS
 
So long as any portion of the Loans remains outstanding hereunder, and until
payment in full of the Obligations under this Agreement and the other Loan
Documents, Borrower agrees that, unless Lender shall otherwise consent in
writing:
 
Section 4.1 Reports and Notices; Access.  Borrower covenants and agrees that
Borrower and its Subsidiaries (i) shall keep and maintain complete and accurate
books and records, and (ii) shall permit Lender and any authorized
representatives of Lender to have access to and to inspect and examine (and to
take notes with respect to) the books and records, any and all accounts, data
and other documents of Borrower and its Subsidiaries at all reasonable times
upon the giving of reasonable notice of such intent.  Borrower shall also
provide to Lender, within ten (10) days of Lender’s request therefor, such
financial statements and evidence of expenses and earnings as are kept by
Borrower and its Subsidiaries and other documentation and information of
Borrower as Lender may reasonably request.  Furthermore, Lender shall have the
right, at any time and from time to time to audit the books and records of
Borrower and its Subsidiaries.  In the event that Lender audits any such books
and records, Lender shall have the right, in its sole discretion, to choose the
auditor.  Borrower shall be obligated to pay for the reasonable cost of any such
audit.  In addition, Borrower shall deliver to Lender the following:
 
(a) Borrowing Base Certificate.  As soon as available, but in any event within
ten (10) days after the end of each calendar month, a Borrowing Base Certificate
and supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as Lender may reasonably request.
 
 
24

--------------------------------------------------------------------------------

 
(b) Account Information.  As soon as available but in any event within ten (10)
days after the end of each calendar month, and at such other times as may be
requested by Lender, as of the month then ended, a schedule and aging of the
accounts payable and accounts receivable of Borrower.
 
(c) SEC Reports.  Promptly after the same become publicly available, copies of
all annual, regular, special and periodic reports, proxy statements and
registration statements (other than exhibits thereto and any registration
statements on Form S-8 or its equivalent) filed by Borrower or any Subsidiary
with the SEC or with any national securities exchange.
 
(d) Commencement of Certain Actions.  Promptly after the commencement thereof,
written notice of any action or proceeding relating to Borrower, any Subsidiary
or Guarantor by or before any court, governmental agency or arbitral tribunal as
to which there is a reasonable possibility of an adverse determination and
which, if adversely determined, would have a Material Adverse Effect.
 
(e) Additional Information.  Such other information relating to Borrower, its
Subsidiaries and Guarantor, as Lender may from time to time reasonably request.
 
Section 4.2 Insurance.  Borrower shall, and shall cause each Subsidiary to,
maintain insurance coverage on its physical assets and against other business
risks in such amounts and of such types with such insurers (rated A- or higher
by AM Best) as are customarily carried by companies similar in size and nature.
 
Section 4.3 Payment of Taxes.  Borrower shall, and shall cause each Subsidiary
to, pay and discharge all Taxes imposed upon Borrower and such Subsidiary, upon
its income or profits, or upon any property belonging to Borrower and such
Subsidiary before delinquent, if such failure would have a Material Adverse
Effect; provided, however, that neither Borrower nor any Subsidiary shall be
required to pay any such Tax if and so long as the amount, applicability, or
validity thereof shall currently be contested in good faith by appropriate
proceedings and appropriate reserves therefore have been established as
determined by Lender in its reasonable discretion.
 
Section 4.4 Maintenance of Existence and Rights; Ownership.  Borrower shall, and
shall cause each Subsidiary to, preserve and maintain its existence as a
corporation, limited liability company or limited partnership, as applicable, in
its state of organization and all of its privileges and rights in the normal
conduct of its business and in accordance with all valid regulations and orders
of any Governmental Authority the failure of which would have a Material Adverse
Effect.
 
Section 4.5 Notices.  Borrower shall provide to Lender as soon as possible, and
in any event within three (3) Business Days after the receipt of actual
knowledge of the occurrence of a Potential Default or Event of Default
continuing on the date of such statement, a statement of Borrower setting forth
the details of such Potential Default or Event of Default, and the action which
Borrower proposes to take with respect thereto.  Borrower shall also provide to
Lender promptly after any of them receives actual knowledge of the commencement
thereof, notice of (i) any change to Borrower, any Subsidiary or Guarantor that
would have a Material Adverse Effect, or (ii) any action or proceeding relating
to Borrower, any Subsidiary or Guarantor by or before any court, governmental
agency or arbitral tribunal as to which, if adversely determined, would result
in a Material Adverse Effect.  Additionally, Borrower shall, promptly upon
receipt of actual knowledge thereof, notify Lender of any of the following
events that would reasonably be expected to result in a Material Adverse Effect:
(i) any default under any material agreement, contract, or other instrument to
which Borrower, any Subsidiary or Guarantor or any of Borrower’s, any
Subsidiary’s or Guarantor’s properties is a party or by which any of Borrower’s,
any Subsidiary’s or Guarantor’s properties are bound and which remains uncured
beyond the expiration of the applicable grace period, if any, or any
acceleration of the maturity of any Indebtedness owing by Borrower, any
Subsidiary or Guarantor; and (ii) any uninsured claim against or affecting
Borrower, any Subsidiary, Guarantor or any of Borrower’s, any Subsidiary’s or
Guarantor’s properties.
 
 
25

--------------------------------------------------------------------------------

 
Section 4.6 Compliance with Law.  Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with all material Legal
Requirements applicable to Borrower and such Subsidiary.
 
Section 4.7 Authorizations and Approvals.  Borrower shall promptly obtain, from
time to time at Borrower’s own expense, all such governmental licenses,
authorizations, consents, permits and approvals as may be required to enable
Borrower to comply in all material respects with Borrower’s Obligations.
 
Section 4.8 Listing.  Borrower shall maintain the quotation of its common stock
on the OTC Bulletin Board and shall comply in all material respects with
Borrower’s reporting, filing and other obligations with the SEC.
 
Section 4.9 Collection Account.  Until such time as the Obligations are
indefeasibly paid in full and this Agreement is irrevocably terminated, Borrower
shall direct all present and future Account Debtors and other Persons obligated
to make payments constituting Collateral to make such payments to directly to
the Collection Account.  If, notwithstanding the foregoing directions, Borrower
receives any such payments, Borrower shall immediately (and, in any event,
within one (1) Business Day of receipt thereof) deposit same to the Collection
Account.  Until so deposited, Borrower shall hold all such payments in trust for
and subject to the Lien in favor of Lender and shall not commingle such payments
with any of its other funds or property.  So long as no Default or Event of
Default has occurred and is continuing, Lender authorizes the Depository Bank to
pay or disburse the amounts on deposit in the Collection Account as directed by
Borrower.  At all times following the occurrence and during the continuation of
a Default or Event of Default, the Depository Bank shall comply only with
Lender’s instructions for the remittance to Lender of amounts on deposit in the
Collection Account.
 
Section 4.10 Agreement to Deliver Additional Security Documents.  Borrower shall
deliver such security agreements, financing statements, assignments, and other
Security Documents (all of which shall be deemed part of the Security
Documents), in form and substance reasonably satisfactory to Lender, as Lender
may reasonably request from time to time for the purpose of granting to, or
maintaining or perfecting in favor of, Lender first and exclusive Liens on any
of the Collateral, as Lender may reasonably require to avoid material impairment
of the Liens granted or purported to be granted pursuant to the Security
Documents.
 
 
26

--------------------------------------------------------------------------------

 
ARTICLE V
 
NEGATIVE COVENANTS
 
So long as any portion of the Loans remains outstanding hereunder, and until
payment and performance in full of the Obligations under this Agreement and the
other Loan Documents, Borrower agrees that, without the prior express written
consent of Lender in its sole and absolute discretion:
 
Section 5.1 Indebtedness.  Borrower shall not, nor shall it permit any
Subsidiary to, incur any Indebtedness, except for Permitted Indebtedness.
 
Section 5.2 Liens.  Borrower shall not, nor shall it permit any Subsidiary to,
create or suffer to exist any Lien, or cause any other Person to create or
suffer to exist any Lien, upon any of its assets other than Permitted Liens.
 
Section 5.3 Restricted Payments.  Borrower shall not, nor shall it permit any
Subsidiary to, declare or make any distributions, dividend, payment or other
distribution of assets, properties, cash, rights, obligations or securities
(collectively, “Distributions”) on account of any of its Equity Interests, or
purchase, redeem or otherwise acquire for value any of its Equity Interests, or
any warrants, rights or options to acquire such Equity Interests, now or
hereafter outstanding, except that (a) Subsidiaries may make Distributions to
Borrower and (b) Borrower may exchange any of its issued and outstanding Equity
Interests for Subordinated Notes or other Equity Interests.
 
Section 5.4 Mergers or Dispositions.  Borrower shall not, nor shall it permit
any Subsidiary to, liquidate, dissolve, terminate or otherwise cease its
operations, merge into, or consolidate with, any other Person, or Dispose of any
of its assets to any other Person, except that (a) any Person may merge or
consolidate with and into Borrower so long as Borrower is the surviving
corporation and no Change of Control occurs as a result of such merger or
consolidation and (b) subject to Section 2.8(c)(ii) hereof, Borrower may Dispose
any of its assets to any other Person so long as the sales price is at least
equal to the fair market value of the assets sold and the consideration received
by Borrower consists of cash and/or cash equivalents.
 
Section 5.5 Constituent Instruments.  Borrower shall not, nor shall it permit
any Subsidiary to, change the organizational structure of Borrower or such
Subsidiary or otherwise materially change, materially amend or materially modify
any of the Constituent Instruments of Borrower or such Subsidiary.
 
Section 5.6 Sale and Leaseback Transactions.  Borrower shall not, nor shall it
permit any Subsidiary to, enter into any arrangement with any Person providing
for the leasing by Borrower or such Subsidiary of real or personal property
which has been or is to be sold or transferred by Borrower or such Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of
Borrower or such Subsidiary, as the case may be.
 
Section 5.7 Affiliate Transactions.  Except as disclosed in the Exchange Act
Filings, Borrower shall not, nor shall it permit any Subsidiary to, enter into
any transaction, including, without limitation, the purchase, sale or exchange
of property or the rendering of any service, with any Affiliate, except in the
ordinary course of and pursuant to the reasonable requirements of Borrower’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to Borrower or such Subsidiary or such Affiliate than would obtain in a
comparable arm's length transaction with a Person not an Affiliate; and, enter
into any management, operational or other similar type of contract, agreement or
other arrangement in connection with Borrower or such Subsidiary, without the
prior written consent of Lender, or enter into any modification or amendment to
any such contract, agreement or other arrangement not approved by Lender in
accordance with this Section 5.7.
 
 
27

--------------------------------------------------------------------------------

 
Section 5.8 Payments under Subordinated Notes.  Borrower shall not make any
payment of principal, interest or fees to Subordinated Creditors under the
Subordinated Notes, except as permitted pursuant to the terms of the
Subordination Agreements.
 
Section 5.9 Amendment to Certain Documents.  Borrower shall not, nor shall it
permit any Subsidiary to, enter into any amendment, waiver or modification of
any material contract or agreement to which Borrower or such Subsidiary is a
party, except that Borrower may amend or modify any Subordinated Note so long as
such amendment or modification does not contradict or violate the terms of the
Subordination Agreement applicable thereto.
 
ARTICLE VI
 
CONDITIONS PRECEDENT TO LOANS
 
Section 6.1 Conditions to Initial Advance of the Loans.  The obligation of
Lender to make the initial Loans hereunder on the Closing Date is subject to the
satisfaction of the following conditions precedent on or before the Closing
Date:
 
(a) Agreement.  Lender shall have received this Agreement duly executed and
delivered by Borrower.
 
(b) Note.  Lender shall have received the Note, drawn to the order of Lender,
duly executed and delivered by Borrower.
 
(c) Guaranty.  Lender shall have received the Guaranty duly executed and
delivered by Guarantor.
 
(d) Security Agreement.  The Security Agreement duly executed and delivered by
Borrower.
 
(e) Control Agreement.  The Control Agreement duly executed and delivered by
Borrower and the Depository Bank.
 
(f) Financing Statements.
 
(i) searches of UCC filings (or their equivalent) in each jurisdiction where a
filing has been or would need to be made in order to perfect Lender’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist, or, if necessary, authorization
to file termination statements necessary to terminate all Liens and other rights
of any Person in any Collateral previously granted; and
 
 
28

--------------------------------------------------------------------------------

 
(ii) duly authorized UCC financing statements, and any amendments thereto, for
each appropriate jurisdiction as is necessary, in Lender’s sole discretion, to
perfect Lender’s Lien on the Collateral.
 
(g) Borrowing Base Certificate.  Lender shall have received a Borrowing Base
Certificate which calculates the Borrowing Base as of January 31, 2014.
 
(h) Opinion.  Lender shall have received the legal opinion from the general
counsel of Borrower, in form and substance satisfactory to Lender.
 
(i) Performance and Compliance.  Borrower and Guarantor shall have performed and
complied with all agreements and conditions in this Agreement and the Loan
Documents which are required to be performed or complied with by Borrower and
Guarantor, as the case may be, on or prior to the Closing Date.
 
(j) Bank and Brokerage Statements.  Lender shall have received copies of
Guarantor’s most recent bank and brokerage statements evidencing, on a combined
basis, Unencumbered Liquid Assets (as defined in the Guaranty) maintained at
Lender and/or Affiliates of Lender of not less than Ten Million Dollars
($10,000,000).
 
(k) Fees; Costs and Expenses.  Lender shall have received payment of all fees
and expenses of Lender in connection with the Loans and other amounts due and
payable by Borrower on or prior to the date hereof, including Lender’s facility
fee of $50,000 and reimbursement or payment of all reasonable expenses required
to be reimbursed or paid by Borrower hereunder, including the Attorney Costs of
Lender’s counsel, Loeb & Loeb LLP.
 
(l) Other Approvals and Documents.  Lender shall have received such other
approvals, certificates, instruments and documents as it may have reasonably
requested from Borrower.
 
Section 6.2 Conditions to Each Advance of the Loans.  Lender shall not be
required to make any Loan (including the initial Loans) hereunder unless:
 
(a) Representations and Warranties.  All of the representations and warranties
of Borrower and Guarantor herein or in any other Loan Document are and will be
true and correct in all material respects both immediately before and after
giving effect to such Loan, except to the extent such representations and
warranties relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.
 
(b) Notice of Advance.  Borrower executes and delivers to Lender a Notice of
Advance pursuant to Section 2.1(b) hereof with respect to such Loan.
 
(c) Default.  No Event of Default or Potential Default shall have occurred and
be continuing both immediately before and after giving effect to such Loan.
 
 
29

--------------------------------------------------------------------------------

 
ARTICLE VII
 
EVENTS OF DEFAULT; REMEDIES
 
Section 7.1 Events of Default.  An Event of Default shall exist if any one or
more of the following events (herein collectively called “Events of Default”)
shall occur and be continuing:
 
(a) Failure to Pay.  Borrower shall fail to pay when due: (i) any principal of
the Obligations; or (ii) any fee, interest on the Obligations, expense, or other
payment required hereunder;
 
(b) Failure to Perform Certain Acts.  Borrower shall fail to perform or observe
any of the terms, covenants, conditions or provisions of Sections 4.2, 4.3 4.4,
4.6 and 4.9 and Article V hereof;
 
(c) Failure to Perform Generally.  Borrower shall fail to perform or observe any
other covenant, agreement or provision to be performed or observed under this
Agreement or any other Loan Document applicable to it, and such failure shall
not be rectified or cured to Lender’s satisfaction within thirty (30) days after
written notice thereof by Lender to Borrower;
 
(d) Misrepresentation.  Any representation or warranty of Borrower in any Loan
Document or any amendment to any thereof shall prove to have been false or
misleading in any material respect at the time made or intended to be effective;
 
(e) Cross-Defaults, etc.  Borrower, any Subsidiary or Guarantor shall (i)
default in any payment of Indebtedness to Lender or any Affiliate of Lender
(excluding any such payment which is specifically governed by subparagraph (a)
above of this Section 7.1), any payment of Indebtedness to any Subordinated
Creditor or any payment of other Indebtedness in excess of $500,000 payable to
any other Person, in each case, beyond any period of grace or forbearance
provided with respect thereto; or (ii) default in the performance of any other
agreement, term or condition contained in any agreement under which any
Indebtedness to Lender or any Affiliate of Lender, any Indebtedness to any
Subordinated Creditor or any other Indebtedness in excess of $500,000 payable to
any other Person is created if the effect of such default is to cause, or to
permit the holder or holders of such Indebtedness (or any representative on
behalf of such holder or holders) to cause, such Indebtedness to become due
prior to its stated maturity (unless such default shall be expressly waived by
the holder or holders of such Indebtedness or an authorized representative on
their behalf) or any demand is made for payment of any Indebtedness to Lender
any Affiliate of Lender or any other Person which is due on demand and such
demand is not honored within the time period required;
 
(f) Bankruptcy, etc.  Borrower, any Subsidiary or Guarantor shall: (A)(i) apply
for or consent to the appointment of a receiver, trustee, custodian, intervenor,
or liquidator of itself or of all or a substantial part of its assets; (ii) file
a voluntary petition in bankruptcy or admit in writing that it is unable to pay
its Indebtedness as it becomes due; (iii) make a general assignment for the
benefit of creditors; (iv) file a petition or answer seeking reorganization or
an arrangement with creditors or to take advantage of any Debtor Relief Laws;
(v) file an answer admitting the material allegations of, or consent to, or
default in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency proceeding; or (vi) take any other action for the
purpose of effecting any of the foregoing; and/or (B) an order, order for
relief, judgment or decree shall be entered by any court of competent
jurisdiction or other competent authority approving a petition seeking
reorganization of Borrower, any Subsidiary or Guarantor or appointing a
receiver, custodian, trustee, intervenor, or liquidator of Borrower, any
Subsidiary or Guarantor, or of all or substantially all of its assets, and such
order, judgment or decree shall continue unstayed and in effect for a period of
sixty (60) days;
 
 
30

--------------------------------------------------------------------------------

 
(g) Judgments.  A final judgment or order for the payment of money in excess of
$500,000 which shall not be fully covered by insurance shall be rendered against
Borrower, any Subsidiary or Guarantor, and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (ii) a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect for any period of sixty (60) consecutive days
and which judgment shall have a Material Adverse Effect in Lender’s reasonable
opinion;
 
(h) Repudiation in General, etc.  This Agreement or any other Loan Document
shall, at any time after their respective execution and delivery and for any
reason whatsoever, cease to be in full force and effect or shall be declared to
be null and void (other than by any action on behalf of Lender), or the validity
or enforceability thereof shall be contested by Borrower, Guarantor or any
Subordinated Creditor; or Borrower, Guarantor or any Subordinated Creditor shall
improperly deny that they have any further liability or obligation under this
Agreement or any of the Loan Documents to which such Person is a party;
 
(i) Assignments.  If Borrower or Guarantor attempt to assign their rights and
obligations under this Agreement or any of the other Loan Documents applicable
to it or any interest herein or therein;
 
(j) Material Adverse Effect.  There shall occur a material adverse change in the
condition (financial or otherwise) of Borrower, any Subsidiary or Guarantor or
any other event which, in the sole and reasonable discretion of Lender, is
deemed likely to result in a Material Adverse Effect;
 
(k) Execution and Attachment.  A writ of execution or attachment or any similar
process shall be issued or levied against all or any part of or interest in any
of the properties or assets of Borrower, any Subsidiary or Guarantor which shall
have a Material Adverse Effect, or any judgment involving monetary damages shall
be entered against Borrower, any Subsidiary or Guarantor which shall become a
Lien on its properties or assets or any portion thereof or interest therein,
which shall have a Material Adverse Effect, and such execution, attachment or
similar process is not released, bonded, satisfied, vacated or stayed within
thirty (30) days after its entry or levy;
 
(l) Seizure.  Seizure or foreclosure of any of the properties or assets of
Borrower, any Subsidiary or Guarantor pursuant to process of law or by respect
of legal self-help, and which shall have a Material Adverse Effect, unless said
seizure or foreclosure is stayed or bonded in full within sixty (60) days after
the occurrence of same;
 
 
31

--------------------------------------------------------------------------------

 
(m) Change of Control.  A Change of Control shall occur; or
 
(n) Guarantor Event of Default.  An “Event of Default” shall occur under and as
defined in the Guaranty.
 
Section 7.2 Remedies.
 
(a) General.  If an Event of Default shall have occurred and be continuing, then
Lender may at any time thereafter: (i)  demand payment and declare the principal
of, and all interest then accrued on, the Obligations to be forthwith due and
payable, whereupon the same shall forthwith become due and payable with
interest, advances, out-of-pocket costs and Attorney Costs (including those for
appellate proceedings), without presentment, demand, protest, notice of default,
notice of acceleration, or of intention to accelerate or other notice of any
kind all of which Borrower hereby expressly waives anything contained herein or
in any other Loan Document to the contrary notwithstanding; and/or (ii) exercise
any right, privilege, or power set forth herein and in any Loan Document; and/or
(iii) without notice of default or demand, pursue and enforce any of Lender’s
rights and remedies under the Loan Documents, or otherwise provided under or
pursuant to any Legal Requirement or agreement.
 
(b) Certain Further Rights.  If an Event of Default shall occur and be
continuing, Lender may exercise in addition to all other rights and remedies
granted to it in this Agreement (including, without limitation, the right of
set-off) and in any other instrument or agreement securing, evidencing or
relating to Borrower’s Obligations, all rights and remedies of under any
applicable law..
 
(c) Lender; Cumulative Rights.  Upon the occurrence and continuation of an Event
of Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower or Guarantor under any of the
other Loan Documents executed and delivered by, or applicable to, any of them,
as the case may be, or at law or in equity, may be exercised by Lender at any
time and from time to time, whether or not all or any of the Loans shall be
declared due and payable. Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein, or by statutes or in the other Loan
Documents.  It is the intention of the parties hereto that no right or remedy
hereunder is exclusive of any other right or remedy or remedies, and that each
and every such right or remedy shall be in addition to any other right or remedy
given hereunder under the Loan Documents or now or hereafter existing at law or
in equity or by statute.  Without limiting the generality of the foregoing,
Borrower agrees that if an Event of Default is continuing, all rights, remedies
or privileges provided to Lender shall remain in full force and effect until
Lender has exhausted all of its remedies and all Obligations hereunder have been
paid in full.
 
(d) Crediting of Monies Recovered.  Any amounts recovered from Borrower or any
other Person after an Event of Default shall be applied by Lender toward the
payment of any interest and/or principal of the Obligations and/or any other
amounts due under the Loan Documents in such order, priority and proportions as
Lender in its sole discretion shall determine.
 
 
32

--------------------------------------------------------------------------------

 
(e) No Duty to Mitigate Damages.  Other than in respect of its own gross
negligence or willful misconduct, Lender shall not be required to do any act
whatsoever or exercise any diligence whatsoever to mitigate any damages if any
Event of Default shall occur and be continuing hereunder.
 
(f) No Additional Waiver Implied by One Waiver.  In the event any agreement,
warranty, representation or covenant contained in this Agreement or any Loan
Document applicable to it shall be breached by Borrower and thereafter waived by
Lender, such waiver shall be limited to the particular breach so waived and
shall not be deemed to waive any other breach hereunder.  The failure or delay
of Lender to require performance by Borrower of any provision of this Agreement
or any other Loan Document shall not affect its right to require performance of
such provision unless and until such performance has been waived in writing by
Lender in accordance with the terms hereof.
 
(g) IMMEDIATE DEMAND FOR PAYMENT.  Notwithstanding anything to the contrary
contained herein, in the event that any Event of Default under Section 7.1(f)
shall have occurred, the principal of, and all interest on, the Obligations
shall thereupon become due and payable concurrently therewith, without any
further action by Lender, and without presentment, demand, protest, notice of
default, notice of acceleration, or of intention to accelerate or other notice
of any kind, all of which Borrower hereby expressly waives.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.1 Amendments.  Neither this Agreement nor any other Loan Document, nor
any of the terms hereof or thereof, may be amended, waived, discharged or
terminated, unless such amendment, waiver, discharge, or termination is in
writing and signed by Lender, on the one hand, and Borrower on the other hand.
 
Section 8.2 Setoff.  In addition to any rights and remedies of Lender provided
by law or equity, Lender and any assignee of Lender is authorized at any time
and from time to time, without prior notice to Borrower, any such notice being
waived by Borrower to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, Lender or such
assignee to or for the credit or the account of Borrower against any and all of
the Obligations owing to Lender or such assignee, now or hereafter existing,
irrespective of whether or not Lender or such assignee shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured.  Lender and any such assignee agrees promptly to
notify Borrower after any such setoff and application made by Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.
 
Section 8.3 Waiver.  No failure to exercise, and no delay in exercising, on the
part of Lender, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other further exercise
thereof or the exercise of any other right.  The rights of Lender hereunder and
under the Loan Documents shall be in addition to all other rights provided by
law.  No modification or waiver of any provision of this Agreement, the Note or
any of the other Loan Documents, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved.  No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.  Subject to the terms of the
Loan Documents, Lender (pursuant to the terms hereof) and Borrower may from time
to time enter into agreements amending or changing any provision of this
Agreement or the rights of Lender or Borrower hereunder, or may grant waivers or
consents to a departure from the due performance of the Obligations of Borrower
hereunder.
 
 
33

--------------------------------------------------------------------------------

 
Section 8.4 Payment of Expenses.  Borrower agrees: (i) to pay or reimburse
Lender for all reasonable costs and reasonable expenses incurred in connection
with the development, preparation, negotiation and execution of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, all Attorney Costs; and (ii) to pay or
reimburse Lender for all costs and expenses (except for Attorney Costs incurred
if Borrower shall prevail in a finally adjudicated litigation) incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including, without limitation, all
Attorney Costs.  The foregoing costs and expenses shall include all search,
filing, recording, and fees and taxes related thereto, and other out-of-pocket
expenses incurred by Lender and the cost of independent public accountants and
other outside experts retained by Lender, in each case at such times as are
reasonable.  All amounts due under this Section 8.4 shall be payable within ten
(10) Business Days after demand therefor.  The agreements in this Section shall
survive the repayment of all Obligations.
 
Section 8.5 Indemnification by Borrower.  Whether or not the transactions
contemplated hereby are consummated, Borrower agrees to indemnify, save and hold
harmless Lender and its respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against: (i) any and all claims, demands, actions or causes of action that are
asserted against any Indemnitee by any Person relating directly or indirectly to
a claim, demand, action or cause of action that such Person asserts or may
assert against Borrower, Guarantor or any Affiliate of Borrower or Guarantor;
(ii) any and all claims, demands, actions or causes of action that may at any
time (including at any time following repayment of the Obligations) be asserted
or imposed against any Indemnitee, arising out of or relating to, the Loan
Documents, any predecessor loan documents, the Loans, the use or contemplated
use of the proceeds of the Loans, or the relationship of Borrower, Guarantor and
Lender under this Agreement or any other Loan Document; (iii) any administrative
or investigative proceeding by any Governmental Authority arising out of or
related to a claim, demand, action or cause of action described in clauses (i)
or (ii) above; and (iv) any and all liabilities (including liabilities under
indemnities), losses, costs or expenses (including, without limitation, Attorney
Costs) that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action, cause of action or proceeding, or as a result
of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, in all cases, whether or not
arising out of the negligence of an Indemnitee, and whether or not an Indemnitee
is a party to such claim, demand, action, cause of action or proceeding;
provided that no Indemnitee shall be entitled to indemnification for any claim
caused by its own gross negligence, bad faith or willful misconduct or for any
loss asserted against it by another Indemnitee, or for any claim caused by
Lender’s breach of its obligations under the Loan Documents (and in such event
only if Borrower shall prevail in any such finally adjudicated litigation).  No
Indemnitee shall have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).  All amounts due under this Section 8.5 shall be payable within
ten (10) Business Days after demand therefore.  The agreements in this Section
shall survive the repayment of all Obligations.
 
 
34

--------------------------------------------------------------------------------

 
Section 8.6 Notice.
 
(a) Any notice, demand, request or other communication which any party hereto
may be required or may desire to give hereunder shall be in writing (except
where telephonic instructions or notices are expressly authorized herein to be
given) and shall be deemed to be effective: (a) if by hand delivery, telecopy or
other facsimile transmission, on the day and at the time on which delivered to
such party at the address or fax numbers specified below, and if such day is not
a Business Day, delivery shall be deemed to have been made on the next
succeeding Business Day; (b) if by mail, on the day on which it is received by
the receiving party after being deposited, postage prepaid, in the United States
registered or certified mail, return receipt requested, addressed to such party
at the address specified below; or (c) if by Federal Express or other reputable
express mail service, on the next Business Day following the delivery to such
express mail service, addressed to such party at the address set forth below; or
(d) if by telephone, on the day and at the time reciprocal communication (i.e.,
direct communication between two or more persons, which shall not include voice
mail messages) with one of the individuals named below occurs during a call to
the telephone number or numbers indicated for such party below:
 
(i) If to Borrower, at:
 
Viggle Inc.
902 Broadway, 11th Floor
New York, New York 10010
Attention: Mitchell J. Nelson
Telephone: (646) 561-6386
Fax: (646) 349-5988
 
If to Lender:
 
Deutsche Bank Trust Company Americas
345 Park Avenue, 14th Floor
New York, New York 10154
Attention: Corey Kozak
Telephone: (212) 454-1084
Fax: (646) 867-1802
 
 
35

--------------------------------------------------------------------------------

 
with copies to (which will not constitute notice to Lender):
 
Deutsche Bank Trust Company Americas
60 Wall Street
41st Floor
New York, New York 10005
Attention: Mariya Baron, Esq.
Vice President and Counsel
Telephone: (212) 250-7022
Fax: (646) 461-2383
 
and with a copy to (which will not constitute notice to Lender):
 
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attention: Kevin Eisenberg, Esq.
Telephone: (212) 407-4123
Fax: (212) 504-9579
 
(b) Any party may change its address for purposes of this Agreement by giving
notice of such change to the other parties pursuant to this Section 8.6.  When
determining the prior days’ notice required for any notice to be provided by
Borrower, the day the notice is delivered to Lender shall not be counted, but
the day of relevant action shall be counted.  All communications shall be in the
English language.
 
Section 8.7 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of law principles thereof (other than Section 5-1401 of the New York
General Obligations Law).
 
Section 8.8 Waiver of Trial by Jury; No Marshalling of Assets.  BORROWER AND
LENDER HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND BORROWER AND LENDER HEREBY AGREE
AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.
 
 
36

--------------------------------------------------------------------------------

 
Furthermore, Borrower hereby waives any defense or claim based on marshalling of
assets or election of remedies or guaranties.
 
Section 8.9 Submission To Jurisdiction; Waivers.  Borrower hereby submits for
itself and its property in any legal action or proceeding relating to this
Agreement and the other Loan Documents to which Borrower is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York in New
York County, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof.  Borrower consents that any such
action or proceeding may be brought in such courts and Borrower waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same.
 
Section 8.10 Invalid Provisions.  If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.  If any provision of this
Agreement shall conflict with or be inconsistent with any provision of any of
the other Loan Documents, then the terms, conditions and provisions of this
Agreement shall prevail.
 
Section 8.11 Entirety.  The Loan Documents embody the entire agreement between
the parties and supersede all prior agreements and understandings, if any,
relating to the subject matter hereof and thereof.
 
Section 8.12 Successors and Assigns.
 
(a) In General; Borrower Assignment, etc.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower not may
assign or otherwise transfer any of Borrower’s rights or Obligations hereunder
without the prior written consent of Lender and Lender may not assign or
otherwise transfer any of its rights or obligations hereunder except in
accordance with the provisions of clause (b) of this Section 8.12.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) Assignment; Participations.  Lender may assign without the consent of
Borrower (except as provided in the last sentence hereof), to any of Lender’s
Affiliates, or the Federal Reserve Bank of New York, or one or more banks or
other entities, or all or a portion of its rights under this Agreement and the
Loan Documents.  In the event of an assignment of all of its rights, Lender may
transfer the Note to the assignee.  In the event of an assignment of a portion
of its rights under the Note, Lender shall deliver to Borrower a new note(s) to
the order of the assignee in an amount equal to the principal amount assigned to
the assignee and a new note(s) to the order of Lender in an amount equal to the
principal amount retained by Lender (collectively, the “New Notes”).  Such New
Notes shall be in an aggregate principal amount equal to the principal amount of
the Note, shall be dated the effective date of the assignment and otherwise
shall be substantially identical to the Note.  Upon receipt of the New Notes
from Lender, Borrower shall execute such New Notes and, at the reasonable
expense of Lender, promptly deliver such New Notes to Lender.  Upon receipt of
the executed New Notes from Borrower, Lender shall return the Note(s) to
Borrower.  Lender and the assignee shall make all appropriate adjustments in
payments under this Agreement and the Note for periods prior to such effective
date directly between themselves.  In the event of an assignment of all or any
portion of its rights hereunder, Lender may transfer and deliver all or any of
the property then held by it as security for Borrower’s Obligations hereunder to
the assignee and the assignee shall thereupon become vested with all the powers
and rights herein given to Lender with respect thereto.  After any such
assignment or transfer, Lender shall be forever relieved and fully discharged
from any liability or responsibility in the matter with respect to the property
transferred, and Lender shall retain all rights and powers hereby given with
respect to property not so transferred.  Lender may, without the prior consent
of Borrower, sell participations to any of Lender’s Affiliates or the Federal
Reserve Bank of New York, or one or more banks or other entities, in or to all
or a portion of its rights under the Note; provided, however, that in such case
Lender shall remain the holder of this Agreement and the Note and accordingly
Borrower shall continue to deal solely and directly with Lender in connection
with Lender’s rights under this Agreement and the Loan Documents.  Lender may,
in connection with any assignment or participation or proposed assignment or
proposed participation, disclose to the assignee or participant or proposed
assignee or proposed participant any Information relating to Borrower furnished
to Lender by or on behalf of Borrower, provided, that, prior to any such
disclosure, the assignee or participant or proposed assignee or proposed
participant shall agree to preserve the confidentiality of any Information
related to Borrower received by it from Lender as provided in Section 8.18
hereof.
 
 
37

--------------------------------------------------------------------------------

 
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement and the other Loan Documents to
secure obligations of Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release Lender from any of its obligations under this Agreement
or any other Loan Document or substitute any such pledgee or assignee for Lender
as a party to this Agreement or any other Loan Document.
 
Section 8.13 Maximum Interest, No Usury.  Regardless of any provision contained
in any of the Loan Documents, Lender shall never be entitled to receive, collect
or apply as interest on the Obligations any amount in excess of the Maximum
Rate, and, in the event that Lender ever receives, collects or applies as
interest any such excess, the amount which would be excessive interest shall be
deemed to be a partial prepayment of principal and treated hereunder as such;
and, if the principal amount of the Obligations is paid in full, any remaining
excess shall forthwith be paid to Borrower.  In determining whether or not the
interest paid or payable under any specific contingency exceeds the Maximum
Rate, Borrower and Lender shall, to the maximum extent permitted under
applicable law: (a) characterize any non-principal payment as an expense, fee or
premium rather than as interest; (b) exclude voluntary prepayments and the
effects thereof; and (c) amortize, prorate, allocate and spread, in equal parts,
the total amount of interest throughout the entire contemplated term of the
Obligations so that the interest rate does not exceed the Maximum Rate; provided
that, if the Obligations are paid and performed in full prior to the end of the
full contemplated term thereof, and if the interest received for the actual
period of existence thereof exceeds the Maximum Rate, Lender shall refund to
Borrower the amount of such excess or credit the amount of such excess against
the principal amount of the Obligations and, in such event, Lender shall not be
subject to any penalties provided by any laws for contracting for, charging,
taking, reserving or receiving interest in excess of the Maximum Rate.
 
 
38

--------------------------------------------------------------------------------

 
Section 8.14 Headings.  Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Agreement.
 
Section 8.15 Patriot Act Notice.  Lender hereby notifies Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Patriot Act.
 
Section 8.16 Multiple Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Agreement by
signing any such counterpart.
 
Section 8.17 Confidentiality.  Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed:
(a) to its and its Affiliates’ respective partners, directors, officers,
employees, representatives, advisors and agents, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority (and, in respect thereof, Lender
shall use its reasonable efforts to so notify Borrower of any such request
within ten (10) days of receipt by Lender of such request, it being understood
and agreed that the failure by Lender to so notify Borrower shall not constitute
a breach by Lender hereunder); (c) to the extent  required by applicable laws or
regulations or by any subpoena or similar legal process (and, in respect
thereof, Lender shall use its reasonable efforts to so notify Borrower of its
receipt of a subpoena or other similar legal notice within ten (10) days of such
receipt by Lender, it being understood and agreed that the failure by Lender to
so notify Borrower shall not constitute a breach by Lender hereunder); (d) to
any other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 8.18, to:
(i) pursuant to Section 8.12(b) hereof, any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement; or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any Swap Contract or other credit
derivative transaction relating to obligations of the Borrower; (g) with the
consent of Borrower; or (h) to the extent such Information: (x) becomes publicly
available other than as a result of a breach of this Section 8.18 or (y) becomes
available to Lender on a nonconfidential basis from a source other than
Borrower.  For the purposes of this Section 8.17, “Information” means all
information received from Borrower relating to Borrower or its business, other
than any such information that is available to Lender on a nonconfidential basis
prior to disclosure by such Person.  Any Person required to maintain the
confidentiality of Information as provided in this Section 8.17 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
 
39

--------------------------------------------------------------------------------

 
Section 8.18 Construction; Conflict with Other Loan Documents.  Borrower
acknowledges that it and its counsel have reviewed and revised the Agreement and
the Loan Documents, and that the normal rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any other Loan Document or any
amendments or exhibits thereto. To the extent the terms of this Agreement
conflict with the terms of any other Loan Document to which Borrower is a party,
the terms hereof shall govern, provided that, nothing herein shall limit the
terms of any other Loan Document to the extent such terms are more detailed than
the terms hereof or otherwise add additional provisions which are not expressly
set forth otherwise herein.
 
Section 8.19 Further Assurances.  Lender and Borrower shall, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, such supplements hereto and such further instruments as may
reasonably be required for carrying out the intention of or facilitating the
performance of this Agreement and the other Loan Documents or any other
documents, agreements, certificates and instruments to which Borrower is a party
or by which Borrower is bound in connection with this Agreement.
 
Section 8.20 Treatment of Certain Information.  Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to Borrower (in connection with this Agreement or otherwise)
by Lender or by one or more Affiliates of Lender, and Borrower hereby authorizes
Lender to share any information delivered to Lender by Borrower pursuant to this
Agreement, or in connection with the decision of Lender to enter into this
Agreement, to any such Affiliate of Lender.  Lender hereby agrees to provide
notice to Borrower when it shares such information.
 
[Remainder of Page Intentionally Left Blank.
 
Signature Page Follows.]


 
40

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

 
BORROWER:
         
VIGGLE INC.
         
 
By:
/s/ John C. Small      
Name:  John C. Small
     
Title: Chief Financial Officer
           
LENDER:
           
DEUTSCHE BANK TRUST COMPANY AMERICAS
           
By:
/s/ Corey Kozak       Name: Corey Kozak       Title: Vice President            
By:
/s/ Timothy Donahoe       Name: Timothy Donahoe       Title: Director          

 
 
 
42

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(a)
to
Revolving Loan Agreement, dated as of January 31, 2014,
by and between
Viggle Inc., as Borrower,
and
Deutsche Bank Trust Company Americas, as Lender
 
FORM OF BORROWING BASE CERTIFICATE
 


 
[See Attached]
 


 
 

--------------------------------------------------------------------------------

 


 
BORROWING BASE CERTIFICATE
 
________________, 201___
 
Deutsche Bank Trust Company Americas
345 Park Avenue, 14th Floor
New York, New York 10154
Attention: Corey Kozak
Telephone: (212) 454-1084
Fax: (646) 867-1802
Ladies and Gentlemen:
 
Reference is made that certain Revolving Loan Agreement dated as of January 31,
2014 (as the same may be amended, restated, modified or supplemented and in
effect from time to time, the “Loan Agreement”) by and between Viggle Inc., a
Delaware corporation (“Borrower”), and Deutsche Bank Trust Company
Americas.  This Borrowing Base Certificate (this “Certificate”), together with
supporting calculations attached hereto, is delivered to you pursuant to the
terms of the Loan Agreement.  Capitalized terms used but not otherwise defined
herein shall have the same meanings set forth in the Loan Agreement.
 
Borrower hereby certifies and warrants that at the close of business on
______________, 201___, the Borrowing Base was $_____________, computed as set
forth on the schedule attached hereto.
 

 
VIGGLE INC.
         
 
By:
/s/        Name:        Title:           

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE TO BORROWING BASE CERTIFICATE
 
Dated as of [___________, 201___]
 
1. Gross Accounts of Borrower which do not violate any negative covenants and
other provisions of the Loan Agreement applicable thereto and do satisfy the
affirmative covenants and other provisions of the Loan Agreement applicable
thereto:
 
$____________
2. Less Ineligibles:
   
it is unpaid more than 120 days after the invoice date;
$____________
 
it arises out of a sale not made in the ordinary course of Borrower’s business
or to a Person which is an employee or Affiliate of Borrower or controlled by an
employee or Affiliate of Borrower;
$____________
 
it is in dispute by the Account Debtor thereto but only to the extent of such
dispute;
$____________
 
any warranty contained in this Agreement or any other Loan Document with respect
to such Account has been breached in any material respect;
$____________
 
it is evidenced by chattel paper and the chattel paper has not been delivered to
Lender;
$____________
 
the Account is subject to any right of setoff by the Account Debtor but only to
extent of such setoff unless the Account Debtor has entered into an agreement
with Lender which is reasonably acceptable to Lender with respect to the waiver
of such rights of setoff;
$____________
 
the Account Debtor has filed a petition for bankruptcy or any other petition for
relief under the Bankruptcy Code, made an assignment for the benefit of
creditors, or if any petition or other application for relief under the
Bankruptcy Code has been filed against the Debtor, or if the Debtor has
suspended its business operations, becomes insolvent, or suffered a receiver or
a trustee to be appointed for any of its assets or affairs;
$____________
 
the Account Debtor is also Borrower’s supplier or creditor, and that Account
Debtor has not entered into an agreement with Lender with respect to the waiver
of rights of setoff which is reasonably acceptable to Lender, in which case, the
account will be ineligible to the extent of Borrower’s account with the Account
Debtor;
$____________
 
the sale is to an Account Debtor outside the United States or Canada, unless
such sale giving rise to such Accounts are on letter of credit, banker’s
acceptance or other credit support terms reasonably satisfactory to Lender;
$____________
 
the sale to such Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, or any other repurchase or
return basis;
$____________
 
the Account Debtor is the United States of America or any state or local
governmental unit, or any department, agency or instrumentality thereof, unless
Borrower assigns its right to payment of such Accounts to Lender pursuant to the
Assignment of Claims Act of 1940, as amended, (31 U.S.C. §§3727 et seq.) or any
other similar applicable law and Lender determines that any such Account is
absolute, unconditioned and in compliance in all material respects with all
applicable laws and regulations and the Lien rights of Lender have been
perfected;
$____________
 
the goods giving rise to such Account have not been shipped and delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by Borrower and accepted by the Account Debtor;
$____________
 
Accounts from any Account Debtor if such Accounts exceed thirty percent (30%) of
all Accounts (to the extent of such excess);
$____________
 
the Accounts of the respective Account Debtor exceed a credit limit determined
by Lender in its reasonable credit discretion at any time but only to the extent
such Accounts exceed such limit;
$____________
 
all Accounts from an Account Debtor if more than 25% of the Accounts of such
Account Debtor are not Eligible Accounts pursuant to clause (a) above; or
$____________
 
which is otherwise determined by Lender to be ineligible for any other reason
generally accepted in the commercial finance business as a reason for
ineligibility.
$____________
 
3. Total Ineligibles  [sum of all lines in Item 2]
$____________
 
4. Eligible Accounts (based on net book value net of all available discounts and
accrued rebates in accordance with GAAP) [Item 1 minus Item 3]
 
$____________
5. 85% of Eligible Accounts [Item 4 times 85%]
 
$____________
6. Reserves required by Lender
$____________
 
7. Borrowing Base [Item 5 minus Item 6]
 
$____________

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(b)
to
Revolving Loan Agreement, dated as of January 31, 2014,
by and between
Viggle Inc., as Borrower,
and
Deutsche Bank Trust Company Americas, as Lender
 
FORM OF SUBORDINATION AGREEMENT
 


 
[See Attached]
 


 
 

--------------------------------------------------------------------------------

 
 
SUBORDINATION AGREEMENT
 
FOR VALUE RECEIVED, and in order to induce DEUTSCHE BANK TRUST COMPANY AMERICAS
(“Lender”) now and from time to time hereafter to extend financial
accommodations to, or otherwise extend or continue to extend credit to or for
the benefit of Viggle Inc., a corporation organized and existing under the laws
of the State of Delaware (“Company”), each of the undersigned (each a “Creditor”
and collectively, “Creditors”) does hereby subordinate payment of the
indebtedness of Company to such Creditor evidenced by: (i) the notes, other
instruments and/or documents set forth on Exhibit A hereto, and (ii) all other
indebtedness of Company to such Creditor of every nature, howsoever evidenced,
incurred or created, and whether now or hereafter owing (collectively, the
“Subordinated Indebtedness”) to: (x) the obligations and liabilities of Company
to Lender under that certain Revolving Loan Agreement dated as of January ___,
2014 by and between Company and Lender, as the same may from time to time be or
has been amended, restated, modified or supplemented, the “Loan Agreement”) and
the other Loan Documents (as defined in the Loan Agreement), and (y) all other
indebtedness of Company to Lender of every nature, howsoever evidenced, incurred
or created, and whether now or hereafter owing ((x) and (y) collectively, the
“Obligations”).
 
Each Creditor further subordinates to Lender any and all liens and security
interests on the assets of Company heretofore and from time to time hereafter
received by such Creditor to secure the payment of the Subordinated Indebtedness
or as security for any other indebtedness of Company to such Creditor, howsoever
evidenced, incurred or created, and whether now or hereafter owing (“Creditor’s
Liens”), and in connection therewith agrees that: (i) any and all liens and
security interests upon the assets of Company heretofore and from time to time
hereafter received by Lender as security for the Obligations shall be superior
to and take priority over Creditor’s Liens, regardless of the order of filing or
perfection; (ii) Lender shall not owe any duty to any Creditor whatsoever as a
result of or in connection with Creditor’s Liens, and, without limiting the
foregoing, Lender shall not owe to any Creditor any duty of notice, marshalling
of assets or protection of the rights or interests of any Creditor; and (iii) so
long as this Agreement shall be in effect, no Creditor will take any action to
foreclose or otherwise enforce any of Creditor’s Liens.  Lender shall have the
exclusive right to manage, perform and enforce the underlying terms of the Loan
Agreement and the other Loan Documents relating to the assets of Company and to
exercise and enforce its rights according to its discretion.  Each Creditor
waives all rights to affect the method or challenge the appropriateness of any
action taken by Lender in connection with Lender’s enforcement of its rights
under the Loan Agreement, the other Loan Documents and any and all other
documents, instruments and agreements entered into in connection therewith.  As
between each Creditor and Lender, only Lender shall have the right to restrict,
permit, approve or disapprove the sale, transfer or other disposition of the
assets of Company.  As between Lender and each Creditor, the terms of this
Agreement shall govern even if all or part of Lender’s liens are avoided,
disallowed, set aside or otherwise invalidated.
 
Upon any distribution of the assets or readjustment of the indebtedness of
Company, whether by reason of liquidation, composition, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding involving the readjustment of all or any of the Subordinated
Indebtedness, or the application of the assets of Company to the payment or
liquidation thereof, Lender shall be entitled to receive payment in full of any
and all Obligations then owing to it by Company prior to the payment of all or
any part of the Subordinated Indebtedness, and in order to enable Lender to
enforce its rights hereunder in any such action or proceeding, Lender is hereby
irrevocably authorized and empowered in its discretion as attorney in fact for
each Creditor to make and present for and on behalf of such Creditor such proofs
of claims against Company on account of the Subordinated Indebtedness as Lender
may deem expedient or proper and to vote such proofs of claims in any such
proceeding and to receive and collect any and all dividends or other payments or
disbursements made thereon in whatever form the same may be paid or issued and
to apply same on account of any Obligations owing to Lender by Company.
 
Each Creditor will execute and deliver to Lender from time to time such
assignments or other instruments as may be required by Lender in order to enable
it to enforce any and all such claims and to collect any and all dividends or
other payments or disbursements which may be made at any time on account of all
or any part of the Subordinated Indebtedness.
 
Each Creditor hereby acknowledges that the Subordinated Indebtedness is and
shall be expressly subordinated in right of payment to the Obligations and no
Creditor will accept and Company shall not make any payment in respect of the
Subordinated Indebtedness until such time as the Obligations have been
indefeasibly paid in full.  No Creditor shall now or hereafter directly or
indirectly (i) ask, demand, sue for, take or receive payment of all or any part
of the Subordinated Indebtedness or any collateral therefor, and Company shall
not be obligated to make any such payment, and the failure of Company so to do
shall not constitute a default by Company in respect of the Subordinated
Indebtedness, (ii) seize any property of Company or (iii) institute or join any
petition for any insolvency, bankruptcy, receivership or similar proceeding
against Company.  In the event any Creditor shall receive any payment in respect
of the Subordinated Indebtedness when such Creditor is not permitted to receive
such payment in accordance with the terms of this Agreement, then such Creditor
shall forthwith deliver, or cause to be delivered, the same to Lender in
precisely the form held by such Creditor (except for any necessary endorsement)
and until so delivered the same shall be held in trust by such Creditor as the
property of Lender.
 
Without the prior written consent of Lender, no Creditor will at any time while
this Agreement remains in effect (a) amend or modify any term or provision of
any document, instrument or agreement evidencing the Subordinated Indebtedness
if such amendment or modification violates or contradicts the terms of this
Agreement, or (b) assign or transfer any right, claim or interest of any kind in
or to any of the Subordinated Indebtedness or any collateral therefor unless,
prior to the consummation of any such assignment or transfer, the assignee or
transferee thereof shall execute and deliver to Lender an agreement
substantially identical to this Agreement, providing for the continued
subordination of the Subordinated Indebtedness to the Obligations as provided
herein and for the continued effectiveness of all of the rights of Lender
arising under this Agreement.
 
Lender may at any time, in its discretion, renew or extend the time of payment
of all or any existing or future Obligations of Company to Lender or waive or
release any collateral which may be held therefor at any time, and in connection
therewith may make and enter into any such agreement or agreements as it may
deem proper or desirable without notice to or the consent of any Creditor and
without in any manner impairing or affecting this Agreement or any of Lender’s
rights hereunder.
 
Each Creditor warrants to Lender that: (i) Creditors are the owners of the
Subordinated Indebtedness; (ii) each Creditor has the full right, power and
authority to make, execute and deliver this Agreement; (iii) no Creditor has
heretofore assigned, pledged or granted a security interest or other lien, right
or interest in the Subordinated Indebtedness or any instrument or document
evidencing the Subordinated Indebtedness to any third party; (iv) this Agreement
is valid and binding upon each Creditor and is and will be enforceable by Lender
in accordance with its terms (except as limited by bankruptcy and other laws
affecting the rights of creditors generally); and (v) Company is not now in
default with respect to the Subordinated Indebtedness or any part thereof.  This
Agreement shall be effective as of the date hereof and shall continue in effect
until all of the Obligations have been indefeasibly paid in cash, performed and
satisfied in full.
 
This Agreement shall continue in full force and effect after the filing of any
petition (“Petition”) by or against Company under the United States Bankruptcy
Code (the “Code”) and all converted or succeeding cases in respect thereof.  All
references herein to Company shall be deemed to apply to Company as
debtor-in-possession and to a trustee for Company.  If Company shall become
subject to a proceeding under the Code, and if Lender shall desire to permit the
use of cash collateral or to provide post-Petition financing from Lender to
Company under the Code, each Creditor agrees as follows:  (1)  adequate notice
to such Creditor shall be deemed to have been provided for such consent or
post-Petition financing if such Creditor receives notice thereof three (3)
business days (or such shorter notice as is given to Lender) prior to the
earlier of (a) any hearing on a request to approve such post-petition financing
or (b) the date of entry of an order approving same and (2) no objection will be
raised by such Creditor to any such use of cash collateral or such post-Petition
financing from Lender.
 
Subject to the prior payment in full in cash of the Obligations, to the extent
that Lender has received any payment on the Obligations which, but for this
Agreement, would have been applied to the Subordinated Indebtedness, each
Creditor shall be subrogated to the then or thereafter rights of Lender
including, without limitation, the right to receive any payment made on the
Obligations until the Subordinated Indebtedness shall be paid in full; and, for
the purposes of such subrogation, no payment to Lender to which any Creditor
would be entitled except for the provisions of this Agreement shall, as among
the Company, its creditors (other than Lender) and such Creditor, be deemed to
be a payment by Company to or on account of the Obligations, it being understood
that the provisions hereof are and are intended solely for the purpose of
defining the relative rights of each Creditor on the one hand, and Lender on the
other hand.
 
This Agreement shall be binding upon Creditors and their respective successors
and assigns and shall inure to the benefit of Lender and its successors and
assigns.  This Agreement may be executed in any number of counterparts, all of
which, taken together, shall constitute one and the same agreement.
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
 
 
 
 
[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 
 
THE PARTIES HERETO DO HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT. EACH PARTY HERETO
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK OVER ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH SUIT ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT, AFTER ALL APPROPRIATE APPEALS, SHALL BE
CONCLUSIVE AND BINDING UPON IT.
 
Dated: __________, 201__
 
CREDITOR:
 
[____________________________]
 
By:                                                                
 
Name:
 
Title:
 
Address: 
___________________

 
___________________

Attention:
___________________

Telephone No.:
___________________

Facsimile No.:
___________________

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND ACCEPTED:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
By:                                                                
Name:
Title:
 
By:                                                                
Name:
Title:
 
Address: 
345 Park Avenue

 
NYC 20-1414

 
345 Park Avenue

Attention:
Private Wealth Management / Lending

Telephone No.:
(212) 454-0829

Facsimile No.:
(212) 454-3438

 
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT NOT TO PAY SUBORDINATED INDEBTEDNESS
 
The undersigned hereby acknowledges receipt of a copy of the above and foregoing
Agreement and agrees not to pay any of the Subordinated Indebtedness until such
time as the Obligations have been indefeasibly paid in full.
 
VIGGLE INC.
 
By:                                                                
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A to Subordination Agreement
 
Documents Evidencing Subordinated Indebtedness
 
[Insert List of Loan and Security Documents]


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.1(b)
to
Revolving Loan Agreement, dated as of January 31, 2014,
by and between
Viggle Inc., as Borrower,
and
Deutsche Bank Trust Company Americas, as Lender
 
NOTICE OF ADVANCE REQUEST
 
Date: __________, 201__
 
Deutsche Bank Trust Company Americas
345 Park Avenue, 14th Floor
New York, New York 10154
Attention: Corey Kozak
Telephone: (212) 454-1084
Fax: (646) 867-1802
 
 
Re:
Revolving Loan Agreement dated as of January 31, 2014, by and between Viggle
Inc. (“Borrower”), and Deutsche Bank Trust Company Americas (“Lender”) (as same
may be amended, supplemented, renewed, extended, replaced, or restated from time
to time, the “Loan Agreement”).

 
Dear Sir or Madam:
 
This Notice of Advance is executed and delivered by Borrower to Lender pursuant
to Section 2.1(b) of the Loan Agreement.  Capitalized terms not defined herein
shall have the meanings assigned to such terms in the Loan Agreement.
 
1.           Borrower is requesting a Loan in the principal amount of
$_________________.
 
2.           Please complete the following:
 
(a)           The Business Day on which such Loan is to occur is __________,
201__.
 
(b)           The interest rate being selected in respect of such Loan shall
initially bear interest at (check one (1) applicable box):
 
[  ]           LIBOR Rate plus the Applicable Margin
[  ]           Prime Rate plus the Applicable Margin
 
(c)           The payment instructions/wire instructions for the delivery of
such Loan is as follows:
 
________________________
 
________________________
 
ABA No.:________________
 
Account No.:_____________
 
3.           In connection with the Loan requested herein, Borrower hereby
represents, warrants, and certifies to Lender that all of the conditions
precedent set forth in Section 6.2 of the Loan Agreement have been satisfied.
 
4.           Following the requested Loan, the Principal Obligation will be
$__________________.
 
5.           After giving effect to such Loan, the Principal Obligation on and
as of such date will not exceed the Available Loan Amount on and as of such
date.
 


 
[Remainder of Page Intentionally Blank.
 
Signature Page Follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
This Notice of Advance is executed as of the date set forth above by the
undersigned and the undersigned hereby certifies each and every matter contained
herein to be true and correct.
 

 
BORROWER:
         
VIGGLE INC.
         
Date
By:
/s/        Name:        Title:           

 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.2(c)(i) and (ii)
to
Revolving Loan Agreement, dated as of January 31, 2014,
by and between
Viggle Inc., as Borrower,
and
Deutsche Bank Trust Company Americas, as Lender
 
NOTICE OF CONTINUATION/CONVERSION
 
Date: ________, 201__
 
Deutsche Bank Trust Company Americas
345 Park Avenue, 14th Floor
New York, New York 10154
Attention:                      Corey Kozak
Telephone:                      (212) 454-1084
Fax: (646) 867-1802
 
 
Re:
Revolving Loan Agreement dated as of January 31, 2014, by and between Viggle
Inc. (“Borrower”), and Deutsche Bank Trust Company Americas (“Lender”) (as same
may be amended, supplemented, renewed, extended, replaced, or restated from time
to time, the “Loan Agreement”).

 
Ladies and Gentlemen:
 
Unless otherwise defined in this Notice, capitalized terms have the meaning as
defined in the Loan Agreement. Borrower hereby gives notice pursuant to Section
[2.2(c)(i)] [2.2(c)(ii)] of the Loan Agreement that Borrower requests a
[Continuation] [Conversion] of a Loan outstanding under the Loan Agreement, and
in connection therewith sets forth below the terms on which such [Continuation]
[Conversion] is requested to be made:
 
Date of [Continuation] [Conversion] (last day of the prior applicable Interest
Period):
 
Principal Amount of [Continuation] [Conversion]:
 
Type of Loan converted (if applicable):
 
Type of Loan converted to (if applicable):
 
Interest Option (check one box only):
 
☐
Prime Rate Advance
☐
LIBOR Advance  [and any LIBOR Advance, principal amount must equal or exceed
$500,000.00]

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
 
SIGNATURE PAGE FOLLOWS.]
 
 
 

--------------------------------------------------------------------------------

 
 
This request is executed as of the date first written above.  Borrower hereby
certifies each and every matter contained herein to be true and correct in all
material respects.
 

 
BORROWER:
         
VIGGLE INC.
         
Date
By:
/s/        Name:        Title:           

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.6
to
Revolving Loan Agreement, dated as of January 31, 2014,
by and between
Viggle Inc., as Borrower,
and
Deutsche Bank Trust Company Americas, as Lender
 
REVOLVING NOTE
 
$2,500,000 January 31, 2014
 
FOR VALUE RECEIVED, VIGGLE INC., a Delaware corporation (the “Borrower”), hereby
unconditionally promises to pay to the order of DEUTSCHE BANK TRUST COMPANY
AMERICAS (the “Lender”), at 345 Park Avenue, 14th Floor, New York, New York
10154, or such other office as Lender designates, the principal sum of TWO
MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000), or, if less, the unpaid
principal amount of the Loans, together with accrued interest thereon, in lawful
money of the United States of America.  Capitalized terms not defined herein
shall have the meanings assigned to such terms in the Loan Agreement.
 
The unpaid principal amount of this note (as same may be amended, supplemented,
renewed, extended, replaced, or restated from time to time, this “Note”) shall
be payable in full on the MATURITY DATE.
 
The unpaid principal amount of this Note shall bear interest from the date of
borrowing until the Maturity Date in accordance with Sections 2.5 and 8.13 of
the Loan Agreement.  Interest on this Note shall be payable in accordance with
Sections 2.5, 2.6 and 8.13 of the Loan Agreement.
 
All continuations of LIBOR Advances hereunder, and all payments made with
respect thereto, may be recorded by Lender from time to time on grid(s) which
may be attached hereto, or Lender may record such information by such other
method as Lender may generally employ; provided, however, that failure to make
any such entry shall in no way reduce or diminish Borrower’s obligations
hereunder.  The aggregate unpaid amount of the Loan set forth on grid(s) which
may be attached hereto shall be rebuttably presumptive evidence of the unpaid
principal amount of this Note.
 
This Note has been executed and delivered pursuant to that certain Revolving
Loan Agreement (the “Loan Agreement”), dated as of the date hereof, by and
between Lender and Borrower, and is the “Note” referred to therein.  This Note
evidences the Loan made under the Loan Agreement, and the holder of this Note
shall be entitled to the benefits provided in the Loan Agreement.  Reference is
hereby made to the Loan Agreement for a statement of: (a) the prepayment rights
and obligations of Borrower; and (b) the rights of Lender to accelerate the
payments hereunder upon the occurrence of an Event of Default or otherwise.
 
If this Note, or any installment or payment due hereunder, is not paid when due
or if it is collected through a bankruptcy, probate or other court, Borrower
agrees to pay all reasonable out of pocket costs of collection, including, but
not limited to, Attorney Costs incurred by the holder hereof and costs of
appeal, in each case, solely as provided in the Loan Agreement.  All past due
principal of, and, to the extent permitted by applicable law, past due interest
on, this Note shall bear interest until paid at the Default Rate as provided in
the Loan Agreement.
 
Borrower and all sureties, endorsers, guarantors and other parties ever liable
for payment of any sums payable pursuant to the terms of this Note, jointly and
severally waive demand, presentment for payment, protest, notice of protest,
notice of acceleration, notice of intent to accelerate, diligence in collection,
the bringing of any suit against any party, and any notice of or defense on
account of any extensions, renewals, partial payment, or any releases or
substitutions of any security, or any delay, indulgence, or other act of any
trustee or any holder hereof.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.  Sections 8.8 and 8.9 of the Loan Agreement are incorporated
herein by reference.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
 
SIGNATURE PAGE FOLLOWS.]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has executed this instrument as of the date set
forth above.
 

 
BORROWER:
         
VIGGLE INC.
         
Date
By:
/s/        Name:        Title:           

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

STATE OF NEW YORK )         ) SS.:     COUNTY OF NEW YORK  )      

 
On the ____ day of January, 2014, before me, the undersigned, a notary public in
and for said state, personally appeared ______________, the ___________ of
Viggle Inc., personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.
 


                                                                                                  
Notary Public
 

 
 
 

--------------------------------------------------------------------------------